Exhibit 10.2
Execution Copy















--------------------------------------------------------------------------------

MSM LP HOLDINGS LP


AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT


--------------------------------------------------------------------------------









August 10, 2018













--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE 1 INTERPRETATION 2
1.1 Definitions    2
1.2 Schedules    10
1.3 Headings    11
1.4 Number and Gender    11
1.5 Business Days    11
1.6 Currency and Payment Obligations    11
1.7 Calculation of Interest    11
1.8 Accounting Principles    11
1.9 Statute and Agreement References    11
1.10 Section and Schedule References    12
1.11 Amendment and Restatement    12
ARTICLE 2 THE LIMITED PARTNERSHIP12
2.1 Formation and Name of Partnership    12
2.2 Single Purpose Entity    12
2.3 Business of the Partnership and the Project Partnership    12
2.4 Amendment of Partnership Declaration    12
2.5 Office of the Partnership    13
2.6 Dealings with Partnership    13
ARTICLE 3 THE LIMITED PARTNERS13
3.1 Limitation on Authority of Limited Partners    13
3.2 Limited Liability of Limited Partners    13
3.3 Compliance with Laws    14
ARTICLE 4 RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF THE GENERAL PARTNER14
4.1 Powers, Duties and Obligations    14
4.2 Specific Powers and Duties    15
4.3 Related Party Contracts    16
4.4 Title to Property    16
4.5 No Commingling of Funds    16
4.6 Exercise of Duties    17
4.7 Limitation of Liability    17
4.8 Indemnity of General Partner    17
4.9 Indemnity of Partnership    17
4.10 Removal and Deemed Resignation    18
4.11 Transfer to New General Partner    18
4.12 Transfer of Title to New General Partner    18
4.13 Release by Partnership    18
4.14 New General Partner    19
4.15 Required Documents; Residency    19
4.16 Expenses    19
4.17 General Partner Obligations; Limitations    19
ARTICLE 5 CAPITAL CONTRIBUTIONS19


(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS


5.1 Capital    19
5.2 Authorized Capital    20
5.3 Attributes of Units    20
5.4 Capital Contributions    20
5.5 Issuance of Additional Units    20
5.6 Subscription for Units    20
5.7 Unit Certificates    20
5.8 Capital Accounts    21
5.9 Partnership Capital    21
ARTICLE 6 FINANCING OF THE PARTNERSHIP21
6.1 Additional Capital Contributions    21
ARTICLE 7 TRANSFER & DISPOSITION BY A LIMITED PARTNER23
7.1 General Prohibition    23
7.2 General Restrictions    23
7.3 Permitted Transfer    25
7.4 Permitted Transfers to Controlled Affiliates    25
7.5 Right of First Offer re: Transfer of Units by Limited Partners    26
7.6 Tag-Along Rights    27
7.7 Drag Along Rights    28
7.8 Conditions to Admission    30
7.9 Restrictions on Transfer    30
7.10 Continuing Obligations    30
7.11 Pledge of Units    30
7.12 Indirect Transfers    31
7.13 No Right of First Offer    32
ARTICLE 8 ALLOCATION OF PROFITS AND LOSSES32
8.1 Distributions    32
8.2 Ownership of Partnership Property    32
8.3 Partnership Profit or Loss; Allocations    33
8.4 Income Tax Allocation    33
8.5 Tax Returns    33
8.6 Fiscal Year    34
ARTICLE 9 BOOKS AND RECORDS AND AUDITOR34
9.1 Books and Records    34
9.2 Access to Information    34
9.3 Selection of Auditor and Reporting    35
9.4 Accounting Principles    36
9.5 General Partner Obligations; Books and Records and Auditor    36
ARTICLE 10 PARTNERSHIP MEETINGS36
10.1 Partnership Meetings    36
ARTICLE 11 GENERAL SALE PROVISIONS38


(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS


11.1 Warranties of Seller    38
11.2 Closing Conditions    38
11.3 Payment    38
11.4 Allocation of Purchase Price    38
11.5 Indebtedness between Seller and the Partnership    38
11.6 Failure to Transfer Units    39
ARTICLE 12 CONFIDENTIALITY40
12.1 Confidentiality    40
12.2 Public Announcements    42
12.3 Subsidiaries as Third Party Beneficiaries    42
12.4 Survival    42
ARTICLE 13 TERM, TERMINATION AND DEFAULT42
13.1 Term    42
13.2 Termination    42
13.3 Limited Return of Capital Contributions Upon Dissolution    43
13.4 Distribution Upon Liquidation    43
ARTICLE 14 REPRESENTATIONS AND WARRANTIES44
14.1 General Partner Representations and Warranties    44
14.2 Representations and Warranties of the Limited Partners    45
14.3 Survival    47
ARTICLE 15 GENERAL47
15.1 Limited Partner not a General Partner    47
15.2 Agreement to be Bound    47
15.3 Entire Agreement    47
15.4 Amendment    47
15.5 Rights of Set-Off    48
15.6 Waiver    48
15.7 Governing Law    48
15.8 Severability    49
15.9 Time of Essence    49
15.10 Further Assurances    49
15.11 Notice    49
15.12 Benefit/Binding    50
15.13 Dispute Resolution Procedure    50
15.14 Assignment    51
15.15 Legend on Certificates    51
15.16 Remedies    51
15.17 Withholding    51
15.18 Expenses    52
15.19 Independent Advice    52
15.20 Counterparts    52
15.21 Corporate Opportunities, Waiver of Fiduciary Duties, Etc.    52





AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT


THIS    AMENDED    AND    RESTATED    LIMITED    PARTNERSHIP AGREEMENT (the
“Agreement”) is made as of August 10, 2018 among:


PATTERN CANADA FINANCE COMPANY ULC, a company existing under the laws of the
Province of Nova Scotia, along with its successors and permitted assigns
(“Pattern Limited Partner”),


and


VERTUOUS ENERGY CANADA INC., a corporation existing under the laws of the
Canada, along with its successors and permitted assigns,
(“PSP Limited Partner”),


and


PATTERN MSM GP HOLDINGS INC., a corporation existing under the laws of the
Province of Ontario,
(the “General Partner”).


WHEREAS Mont Sainte-Marguerite Wind Farm L.P. (the “Project Partnership”) was
formed as a limited partnership in accordance with the Civil Code of Québec (the
“Civil Code”);
AND WHEREAS MSM LP Holdings LP (the “Partnership”) was formed as a limited
partnership under the laws of the Province of Ontario on July 20, 2018 for the
purpose of holding and disposing of a limited partnership interest in the
Project Partnership;
AND WHEREAS the General Partner and Pattern Limited Partner are parties to a
limited partnership agreement dated as of July 20, 2018 (the “Original Limited
Partnership Agreement”) for the purpose of governing the affairs of the
Partnership;
AND WHEREAS on the date hereof, PSP Limited Partner subscribed for 53,888,945.62
Units in the Partnership and became a Limited Partner;


(iii)



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




AND WHEREAS on August 10, 2018, PRHC Holdings LP transferred approximately
99.99% of its units in the Project Partnership to the Partnership;
AND WHEREAS the General Partner, Pattern Limited Partner and the PSP Limited
Partner wish to amend and restate the Original Limited Partnership Agreement;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
agree as set forth below.

Article 1
INTERPRETATION

1.1
Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following words and terms will have the following
meanings:
(1)
“Act” means the Limited Partnerships Act (Ontario);

(2)
“Additional Contribution” has the meaning set forth in Section 6.1(5);

(3)
“Administration Services” means the administration services provided by the PAA
Provider to the Project pursuant to the PAA, which includes the bookkeeping,
accounting, administration of accounts payable, accounts receivable, preparation
of financial statements and tax returns, loan administration (other than loan
administration to be provided in relation to construction loan and project
financing for the Project as set forth in the O&M Contract) and other
administrative services that may be customarily requested and agreed by the PAA
Provider and the General Partner from time to time that are provided for the
benefit of the Project Partnership in respect of the Project;



Page 1



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




(4)
“Affiliate” means, in respect of a Party, any Person that as at the time
determined, (i) Controls such Party, (ii) is Controlled by such Party, or (iii)
is Controlled by the same Person that Controls such Party; provided that (x)
neither the Partnership nor the General Partner shall be deemed an Affiliate of
either Pattern or PSP for any purpose hereunder, (y) neither Pattern Energy
Group LP nor Pattern Energy Group 2 LP shall be deemed an Affiliate of either
Pattern or PSP for any purpose hereunder, and (z) neither Partner shall be
deemed an Affiliate of the other Partner for any purpose hereunder;

(5)
“Agreement”, “this Agreement”, “hereto”, “herein”, “hereby”, “hereunder”,
“hereof” and similar expressions refer to this Agreement and not to any
particular Article, Section, subsection, clause, subdivision or other portion
hereof and include any and every amending agreement and agreement supplemental
or ancillary hereto;

(6)
“Annual Financial Statements” has the meaning set forth in Section 9.3(3);

(7)
“Applicable Law” means:

(a)
applicable federal, state, provincial or municipal laws, orders-in-council,
bylaws, codes, rules, policies, regulations and statutes;

(b)
applicable orders, decisions, codes, judgments, rules, injunctions, decrees,
awards and writs of any Governmental Agency;

(c)
applicable rulings and conditions of any license, permit, certificate,
registration, authorization, consent and approval issued by a Governmental
Agency;

(8)
“Auditors” means the auditors of the Partnership, as determined by the General
Partner from time to time, and the Project Partnership;

(9)
“Bank” means the bank that is appointed the principal banker of the Partnership
from time to time;

(10)
“Board” means the board of directors of the General Partner appointed or elected
from time to time;

(11)
“Business” means the business and activities of the Partnership which shall be
limited to holding and disposing of a limited partnership interest in the
Project Partnership;

(12)
“Business Day” means any day other than a Saturday, Sunday or federal holiday in
San Francisco, California, USA or Montréal, Québec, Canada;

(13)
“Capital Account” means the account to be maintained by the Partnership for each
Partner in accordance with Section 5.8;

(14)
“Capital Call” means a call by the General Partner to the Partners to contribute
a specified amount of money to the Partnership;

(15)
“Capital Contribution” means the money contributed from time to time by a
Partner (or its predecessor in interest) to the capital of the Partnership; the
aggregate Capital



Page 2



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




Contribution of each Limited Partner on the date of this Agreement is set forth
in Schedule “A” under the heading “Capital Contribution” and shall be updated by
the General Partner from time to time;
(16)
“Civil Code” has the meaning set forth in the Recitals;

(17)
“COD” means the date de début des livraisons of the Project, as defined in the
Power Purchase Agreement, being March 3, 2018;

(18)
“Competitively Sensitive Information” has the meaning set forth in Section
12.1(2);

(19)
“Competitor” means a Person that directly or indirectly (including through one
or more Affiliates) develops or operates wind power or solar power projects
(“Competitive Activities”); but for the purposes of the restrictions on transfer
set forth in Section 7.9, the definition of “Competitor” shall not include a
pension fund, investment fund, pooled investment vehicle, insurance company or
institutional investor that is directly or indirectly engaged in such activities
through another Person (including through one or more Affiliates); provided that
(a) the transferee’s primary business activity is not its direct or indirect
ownership of such Person, and (b) such transfer shall not be to the Person that
is directly engaged in Competitive Activities;

(20)
“Confidential Information” has the meaning set forth in Section 12.1(1);

(21)
“Contract” means any agreement, indenture, contract, purchase order, lease,
sublease, deed of trust, licence, option or instrument, in any case, whether
written or oral;

(22)
“Contributing Limited Partner” has the meaning set forth in Section 6.1(5);

(23)
“Control” or “Controls” means, with respect to any Person at any time, (i)
holding, whether directly or indirectly, as owner or other beneficiary (other
than solely as the beneficiary of an unrealized security interest) securities or
ownership interests of that Person carrying votes or ownership interests
sufficient to elect or appoint more than 50% of the individuals who are
responsible for the supervision or management of that Person, or (ii) the
exercise of de facto control of that Person, whether direct or indirect and
whether through the ownership of securities or ownership interests or by
Contract, trust or otherwise, and “Controlled” and “Controlling” have
corresponding meanings;

(24)
“Controlled Affiliate” means (i) in respect of PSP, an Affiliate of PSP that is
Controlled by Public Sector Pension Investment Board, and (ii) in respect of
Pattern, an Affiliate of Pattern that is Controlled by PEGI;

(25)
“Dispute” has the meaning set forth in Section 15.13;

(26)
“Drag Along Notice” has the meaning set forth in Section 7.7(1);

(27)
“Drag Along Sale” has the meaning set forth in Section 7.7(1);

(28)
“Drag Sale Interests” has the meaning set forth in Section 7.7(1);



Page 3



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




(29)
“Encumbrance” means any mortgage, lien, encumbrance, charge, pledge,
hypothecation, assignment by way of security, security interest, title
retention, preferential right or trust arrangement, easement or any other
security arrangement or any other arrangement having the same effect;

(30)
“Entity” means any Person other than a natural person;

(31)
“Escalated Good Faith Discussions” has the meaning set forth in Section 15.13;

(32)
“Financial Statements” means, collectively, the Annual Financial Statements and
the Quarterly Financial Statements;

(33)
“Fiscal Year” has the meaning set forth in Section 8.6;

(34)
“Funding Notice” has the meaning set forth in the Section 6.1(1);

(35)
“GAAP” means United States generally acceptable accounting principles, as such
principles may be amended, varied or replaced from time to time and as accepted
and adopted by the applicable Party, which are applicable as at the date on
which any calculation made hereunder is to be effective or as at the date of any
Financial Statements referred to herein;

(36)
“General Partner” means Pattern MSM GP Holdings Inc. and any other Person that
is admitted as a general partner of the Partnership from time to time;

(37)
“Governmental Agency” means any federal or national, state, provincial, county,
municipal or local government or regulatory or supervisory department, body,
political subdivision, commission, agency, instrumentality, ministry, court,
judicial or administrative body, taxing authority, or other authority thereof
(including any corporation or other entity owned or controlled by any of the
foregoing) acting in a regulatory capacity and having jurisdiction over the
matter or Person in question, including the Power Authority;

(38)
“GST” means the taxes imposed respectively under Part IX of the Excise Tax Act
(Canada) and Title I of An Act respecting the Québec sales tax (Québec) or any
one of these taxes, as the case may be;

(39)
“including” means including without limitation, and “includes” means includes
without limitation;

(40)
“Income Tax Act” means the Income Tax Act (Canada);

(41)
“Initial Good Faith Discussions” has the meaning set forth in Section 15.13;  

(42)
“Limited Partners” means Pattern and PSP, and such other Partners as may be
admitted to the Partnership as a limited partner from time to time;

(43)
“Management Agreement” means the Management Agreement between Operations
Eoliennes RES Canada and the Project Partnership dated January 15, 2015 as
assigned by Operations Eoliennes RES Canada to the Manager pursuant to an
assignment and assumption agreement dated February 5, 2015;



Page 4



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




(44)
“Manager” means Pattern Development MSM Management ULC, a corporation existing
under the laws of the Province of Nova Scotia; provided, however, that if the
Management Agreement is terminated, or the action, approval or consent to be
taken or given, or not taken or given, is not within the scope of the Manager’s
powers under the Management Agreement, then all references to any action,
approval or consent to be taken or given, or not taken or given, by the Manager
shall instead be deemed to be a reference to such action, approval or consent
being taken or given, or not taken or given, by the Project General Partner;

(45)
“Manager Shareholder Agreement” means the Unanimous Shareholder Agreement
between the Manager, the Pattern Limited Partner and the PSP Limited Partner,
dated August 10, 2018;

(46)
“MW” means megawatt;

(47)
“Non-Contributing Other Partner” has the meaning set forth in Section 6.1(6);

(48)
“Non-Contributing Limited Partner” has the meaning set forth in Section 6.1(6);

(49)
“O&M Contract” means the Management, Operation and Maintenance Services
Agreement entered into by the Project Partnership and the O&M Provider, dated
March 3, 2017 in connection with the management, operation and maintenance of
the Project;

(50)
“O&M Provider” means Pattern Operators Canada ULC or an Affiliate thereof,
Pattern or an Affiliate thereof or a Permitted Transferee of Pattern or an
Affiliate thereof, that is engaged by the Project Partnership pursuant to the
O&M Contract to provide operations, management and maintenance services to the
Project Partnership with respect to the Project;

(51)
“Operational Phase” means the period from March 3, 2018 to the date that the
Project ceases operations;

(52)
“Original Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement;

(53)
“PAA” means the project administration agreement entered into by the Project
Partnership and the PAA Provider, dated March 3, 2017, pursuant to which the PAA
Provider provides Administration Services to the Project, the Project General
Partner and the Project Partnership;

(54)
“PAA Provider” means Pattern Operators Canada ULC or an Affiliate thereof that
is engaged by the Project General Partner on behalf of the Project Partnership
pursuant to the PAA to provide Administration Services to the Project, the
Project General Partner and the Project Partnership;

(55)
“Partners” means collectively, the General Partner and the Limited Partners and
“Partner” means any one of them;

(56)
“Partnership” has the meaning set forth in the recitals to this Agreement;



Page 5



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




(57)
“Partnership Declaration” means the declaration filed under the Act forming the
Partnership, as amended from time to time;

(58)
“Partnership Losses” means, with respect to a particular period, the
unconsolidated net loss, if any, of the Partnership for such period determined
in accordance with GAAP;

(59)
“Partnership Profits” means, with respect to a particular period, the
unconsolidated net profit, if any, of the Partnership for such period determined
in accordance with GAAP;

(60)
“Party” means a party to this Agreement;

(61)
“Pattern” means the Pattern Limited Partner or its Controlled Affiliates to
which all but not less than all of the Units held by Pattern Limited Partner are
Transferred and, in the case of a Transfer by Pattern Limited Partner of less
than all of its Units to its Controlled Affiliate(s), means the Pattern Limited
Partner and such Controlled Affiliate(s) together;

(62)
“PEGI” means Pattern Energy Group Inc., a Delaware corporation;

(63)
“Permitted Pledge” has the meaning set forth in Section 7.11;

(64)
“Permitted Realization” has the meaning set forth in Section 7.11;

(65)
“Permitted Transferee” of a Limited Partner means a Transferee of Units pursuant
to Section 7.3(1)(a) or 7.3(2)(a), as applicable, provided that, with respect to
PSP, none of its portfolio companies or other investments shall be deemed a
Permitted Transferee;

(66)
“Person” means any individual (natural person), partnership, limited
partnership, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, unincorporated association, limited
liability company, trust, trustee, executor, administrator or other legal
personal representative, Governmental Agency or entity however designated or
constituted;

(67)
“Power Authority” means Hydro-Québec Distribution, and any successor agency
thereto;

(68)
“Power Purchase Agreement” means the electricity supply agreement (Contrat
d’approvisionnement en électricité) dated February 6, 2015, as amended
thereafter from time to time, in respect of the Project;

(69)
“Prior General Partner” means a General Partner that resigns, is deemed to
resign, is removed or withdraws from the Partnership in accordance with Section
4.10;

(70)
“Project” means the approximately 143 MW wind energy generation facility which
is located in the municipalités of Saint-Sylvestre (MRC de Lotbinière),
Saint-Séverin (MRC Robert-Cliche), Sacré-Coeur-de-Jésus (MRC des Appalaches) and
Sainte-Frederic (MRC Robert-Cliche);

(71)
“Project Agreements” means Contracts of the types described in Schedule “B”;



Page 6



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




(72)
“Project Assets” means any and all assets directly used in, or connected with,
the Project Business;

(73)
“Project Business” means the business and activities of the Project Partnership
which shall be limited to acquiring, financing, developing, owning, leasing,
selling, procuring, encumbering, securing, designing, constructing,
reconstructing, erecting, installing, testing, commissioning, decommissioning,
improving, replacing, relocating, removing, repairing, maintaining, using,
monitoring, managing, operating, repowering, dismantling, and disposing of the
Project;

(74)
“Project Financing” means the project financing with recourse limited to the
Project Assets (including a pledge of shares of the Project General Partner or
Project Partnership Units, assignments of certain of the Project Agreements, or
any other arrangements as are customarily required by project finance lenders
under a project financing of renewable energy projects) obtained by the Project
Partnership from a lender or syndicate of lenders for purposes of financing the
construction of the Project on March 3, 2017, and any refinancing thereof or
financing supplemental thereto;

(75)
“Project General Partner” means Mont Sainte-Marguerite Wind Farm Inc., a
corporation existing under the laws of the Province of Québec;

(76)
“Project LPA” means the Limited Partnership Agreement of the Project Partnership
between the limited partner of the Project Partnership and the Project General
Partner, dated January 15, 2015;

(77)
“Project Operating Budget” means the budget including any amendments or agreed
deviations thereto outlining the anticipated costs and expenses, the required
capital contributions and the general expected timelines associated with the
Operational Phase of the Project, to be prepared and approved by the Manager;  

(78)
“Project Partnership Units” means limited partnership units in the capital of
the Project Partnership designated as Units, having the attributes set out in
Project LPA;

(79)
“Project Shareholder Agreement” means the Unanimous Shareholder Agreement
between the Project General Partner and the shareholders of the Project General
Partner, dated April 1, 2016;

(80)
“PSP” means the PSP Limited Partner or its Controlled Affiliates to which all
but not less than all of the Units held by PSP Limited Partner are Transferred
and, in the case of a Transfer by PSP Limited Partner of less than all of its
Units to its Controlled Affiliate(s), means the PSP Limited Partner and such
Controlled Affiliate(s) together;



Page 7



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




(81)
“Qualified Transferee” means a party that has either (A)(x) a rating not less
than “BBB” from S&P or “Baa3” from Moody’s or (y) is Controlled by an Affiliate
meeting the criteria specified in (x), or (B) together with its Affiliate(s) on
consolidated basis, a tangible net worth of at least US$500,000,000, or, in the
case of an investment fund, pension plan or other similar entity, aggregate
assets under management of at least US$500,000,000;

(82)
“Quarterly Financial Statements” has the meaning set forth in Section 9.3(4);

(83)
“Related Party” means, with respect to any Person, any Affiliate of such Person
and any director, officer, employee and agent of such Person and of such
Person’s Affiliates;

(84)
“Related Party Contract” had the meaning set forth in Section 4.3(1);

(85)
“Representatives” means, with respect to any Entity, such Entity’s officers,
directors, employees, consultants, agents, advisors, attorneys, lenders,
shareholders and other equity investors;

(86)
“Required Capital” has the meaning set forth in Section 6.1(5);

(87)
“ROFO Acceptance Period” has the meaning set forth in Section 7.7(3);

(88)
“ROFO Declination” has the meaning set forth in Section 7.5(2);

(89)
“ROFO Notice” has the meaning set forth in Section 7.5(1);

(90)
“ROFO Offer” has the meaning set forth in Section 7.5(2);

(91)
“ROFO Offeree” has the meaning set forth in Section 7.5(1);

(92)
“ROFO Offeror” has the meaning set forth in Section 7.5(1);

(93)
“Shareholder Agreement” means the Unanimous Shareholder Agreement governing the
business and affairs of the General Partner dated as of August 10, 2018;

(94)
“Single Purpose Entity” means a Person, which:

(a)
is formed or organized solely for the purpose of the Business;

(b)
does not engage, directly or indirectly in any business other than the Business
and such undertakings as may be ancillary thereto or as the General Partner
deems advisable in order to carry on the Business;

(c)
holds itself out as being a Person, separate and apart from any other Person;

(d)
does not commingle its assets with those of any other Person;

(e)
conducts its own business in its own name (including by or through the General
Partner acting as general partner of the Partnership) and provided same shall be
restricted to the Business;



Page 8



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




(f)
does not acquire obligations or securities of its Partners or any Affiliate
thereof other than as permitted by this definition of Single Purpose Entity;

(g)
allocates fairly and reasonably any overhead of shared office space;

(h)
does and will correct any known misunderstanding regarding its separate
identity; and

(i)
shall at all times be authorized to carry on business in the Province of Ontario
or Québec;  

(95)
“Subject Ownership Interest” has the meaning set forth in Section 7.5(1);

(96)
“Subsidiary” of any Person means an Entity Controlled by such Person, and
“Subsidiaries” means more than one of the foregoing, as applicable;

(97)
“Tagging Interests” has the meaning set forth in Section 7.6;

(98)
“Tag Along Acceptance Notice” has the meaning set forth in Section 7.6;

(99)
“Tag Along Notice” has the meaning set forth in Section 7.6;

(100)
“Tag Along Purchaser” has the meaning set forth in Section 7.6;

(101)
“Tag Along Sale” has the meaning set forth in Section 7.6;

(102)
“Tag Sale Interests” has the meaning set forth in Section 7.6;

(103)
“Tax Income” or “Tax Loss” of the Partnership for any Fiscal Year means the
income or loss and any taxable capital gain or allowable capital loss of the
Partnership, determined for that period in accordance with the provisions of the
Income Tax Act;

(104)
“Third Party” means, with respect to Pattern or PSP, any Person who deals at
arm’s length with Pattern or PSP, as the case may be;

(105)
“Third Party Transfer Documents” has the meaning set forth in Section 7.7(4);

(106)
“Transfer” means to sell, assign, dispose of, exchange, pledge, grant an
Encumbrance over, hypothecate or otherwise transfer Units or any participation
or interest therein, whether directly or indirectly (including pursuant to a
derivative transaction), or agree or commit to do any of the foregoing and,
except as provided in Section 7.12, a Transfer of the units or other equity
interest in a Limited Partner or in any Person that directly or indirectly holds
units or other equity interest in such Limited Partner (other than an Upstream
Pledge or Upstream Realization, or as permitted pursuant to Section 7.12(2)),
and “to Transfer”, “Transferred”, “Transferor” and “Transferee” and similar
expressions have corresponding meanings;  

(107)
“Unit Certificate” has the meaning set forth in Section 5.7;

(108)
“Unit Interest(s)” means the ownership percentages of the Units held by
Partners, determined for a Partner as the percentage reflected by a fraction (x)
the numerator of which



Page 9



--------------------------------------------------------------------------------

Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




is the number of Units owned by such Partner and (y) the denominator of which is
the total number of issued and outstanding Units;
(109)
“Units” means partnership units in the capital of the Partnership designated as
Units, having the attributes set out in this Agreement;

(110)
“Upstream Pledge” has the meaning set forth in Section 7.11; and

(111)
“Upstream Realization” has the meaning set forth in Section 7.11.


1.2
Schedules

The following Schedules are attached to and form part of this Agreement:
Schedule    Title
“A”        Current Capital Contributions and Current Units
“B”        Project Agreements
“C”        Form of Unit Certificate

1.3
Headings

The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and will not affect the construction or
interpretation of this Agreement.

1.4
Number and Gender

Unless the context requires otherwise, words importing the singular include the
plural and vice versa, and words importing gender include all genders.

1.5
Business Days

If this Agreement requires any payment to be made or other action to be taken on
a day that is not a Business Day, then the payment or action will be made or
taken on the next Business Day.

1.6
Currency and Payment Obligations

Except as this Agreement otherwise expressly provides, all dollar amounts in
this Agreement are stated in Canadian dollars and any payment this Agreement
contemplates will be made by cash, wire transfer, certified cheque or any other
method that provides immediately available funds.

1.7
Calculation of Interest

In calculating interest payable under this Agreement for any period of time, the
first day of such period will be included and the last day of such period will
be excluded.

1.8
Accounting Principles

All accounting terms not specifically defined in this Agreement will be
construed in accordance with GAAP. Where the character or amount of any asset or
liability or item of revenue or expense is required to be determined, or any
consolidation or other accounting computation is required to be made for the
purpose of this Agreement or any certificate or other document made or delivered
pursuant hereto, such determination or computation will, to the extent
applicable and except as otherwise specified in this Agreement or as otherwise
agreed in writing by the Parties, be made in accordance with GAAP applicable as
at the date on which such determination or computation is made or required to be
made, applied on a consistent basis.

1.9
Statute and Agreement References

Unless otherwise expressly stated, any reference in this Agreement to any
statute or any section of a statute will be deemed to be a reference to such
statute or section as amended, restated, replaced or re-enacted from time to
time and any reference in this Agreement to any agreement will be deemed to be a
reference to such agreement, as amended, supplemented or replaced from time to
time.

1.10
Section and Schedule References

Unless the context requires otherwise, references in this Agreement to Articles,
Sections, Subsections or Schedules are to articles, sections, subsections or
schedules, as the case may be, of this Agreement.

1.11
Amendment and Restatement

Effective as of the date hereof, the Original Limited Partnership Agreement is
hereby amended and restated as set forth herein without in any way affecting the
liabilities of any Party which may have accrued prior to the date hereof
pursuant to the provisions of the Original Limited Partnership Agreement prior
to its amendment and restatement hereby, and, as so amended and restated,
continues in full force and effect.

ARTICLE 2    
THE LIMITED PARTNERSHIP

2.1
Formation and Name of Partnership

The Partners agree that the Partnership was formed as a limited partnership on
February 16, 2018, in accordance with the laws of the Province of Ontario and
the provisions of the Original Limited Partnership Agreement to carry on
business in common with a view to profit under the firm name and style of “MSM
LP Holdings LP”. The Partnership will continue as a limited partnership under
the terms of this Agreement. The rights and liabilities of the Partners will be
as provided in the Act except as herein otherwise expressly provided.

2.2
Single Purpose Entity

The Partnership is a Single Purpose Entity and shall not at any time cease to be
a Single Purpose Entity.

2.3
Business of the Partnership and the Project Partnership

The Partnership was formed for the purpose of carrying on the Business and the
Project Partnership was formed for the purpose of carrying on the Project
Business. The Partnership may also engage in such undertakings or matters as may
be ancillary to the Business or as the General Partner deems advisable in order
to carry on the Business. Notwithstanding anything to the contrary in this
Agreement, the Partnership shall not, and (subject to Section 4.17) the General
Partner will cause the Project Partnership to not, hold an interest in any
Person where such Person is not wholly-owned by the Partnership or the Project
Partnership, except that the Partnership may hold an interest in the Project
Partnership.

2.4
Amendment of Partnership Declaration

The General Partner will promptly following the occurrence of any event
requiring cancellation or amendment of the Partnership Declaration, sign and
acknowledge on behalf of all Partners a writing conforming to the requirements
of the Act and will file and record such writing as required.

2.5
Office of the Partnership

The principal place of business of the Partnership will be the principal office
of the General Partner and may be changed from time to time by the General
Partner giving notice of such change to the Limited Partners. The principal
place of business of the Project Partnership will be the current principal
office of Project Partnership and may be changed from time to time by the
General Partner giving notice of such change to the Limited Partners.

2.6
Dealings with Partnership

The General Partner will notify all counterparties of the Partnership and will
cause the Project General Partner to notify all counterparties of the Project
Partnership that such counterparties are transacting with a limited partnership.

ARTICLE 3    
THE LIMITED PARTNERS

3.1
Limitation on Authority of Limited Partners

No Limited Partner will:
(a)
take part in the control or management of the Business or exercise any power in
connection therewith;

(b)
execute any document which binds or purports to bind any other Partner or the
Partnership;

(c)
hold itself out as having the power or authority to bind any other Partner or
the Partnership;

(d)
have any authority or power to act for or undertake any obligation or
responsibility on behalf of any other Partner or the Partnership;

(e)
bring any action for partition or sale or otherwise in connection with the
Partnership or any interest in any property of the Partnership, whether real or
personal, tangible or intangible, or file or register or permit to be filed,
registered or remain undischarged any lien or charge in respect of any property
of the Partnership; or

(f)
compel or seek a partition, judicial or otherwise, of any of the assets of the
Partnership distributed or to be distributed to the Partners in kind in
accordance with this Agreement.


3.2
Limited Liability of Limited Partners

(1)
Subject to the provisions of the Act and of similar legislation in other
jurisdictions, the liability of each Limited Partner for the undertakings,
debts, liabilities and obligations of the Partnership will be limited to each
Limited Partner’s Capital Contribution plus any unpaid capital contributions
that such Limited Partner agreed to pay or contribute; however, if as a result
of a return of capital to the Partners, the capital of the Partnership is
reduced and the Partnership becomes unable to discharge its debts in the normal
course, each Partner having received any such return of capital is bound to
return a sum, not in excess of such return of capital, with interest, to the
Partnership to the extent necessary to discharge the Partnership’s liabilities
to all creditors who extended credit or whose claims otherwise arose before the
return of capital.

(2)
The Limited Partners acknowledge the possibility that, among other reasons, they
may lose limited liability:

(a)
for taking part in the control or management of the Business; or

(b)
for making or being responsible for false statements in the public filings made
pursuant to the Act, in which case the Limited Partners may be liable to Third
Parties.


3.3
Compliance with Laws

The Limited Partners will, on the request of the General Partner from time to
time, immediately execute any documents considered by the General Partner to be
necessary to comply with any Applicable Laws of any jurisdiction in Canada, for
the continuation, operation or good standing of the Partnership. Each Limited
Partner shall continue to be a resident of Canada for purposes of the Income Tax
Act or, if such Partner is a partnership, continue to be a “Canadian
partnership” within the meaning of the Income Tax Act.

ARTICLE 4    
RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF THE GENERAL PARTNER

4.1
Powers, Duties and Obligations

The General Partner has:
(a)
unlimited liability for the undertakings, debts, liabilities and obligations of
the Partnership;

(b)
subject to any applicable limitations set forth in the Act, the full and
exclusive right, power and authority to manage, control, administer and operate
the business and affairs, and to make decisions regarding the undertaking and
business, of the Partnership; and

(c)
the full and exclusive right, power and authority to do any act, take any
proceeding, make any decision and execute and deliver any instrument, deed,
agreement or document necessary for or incidental to carrying out the Business.

Any action taken by the General Partner on behalf of the Partnership is deemed
to be the act of the Partnership and binds the Partnership.

4.2
Specific Powers and Duties

In addition to the powers and authorities possessed by the General Partner
pursuant to the Act or conferred by law or elsewhere in this Agreement, and
without limiting the generality of Section 4.1, the General Partner will have
the power to:
(a)
execute and carry out all agreements on behalf of the Partnership that the
General Partner determines are necessary or advisable in the carrying out of the
Business;

(b)
open and manage bank accounts in its name or in the name of the Partnership and
spend the capital of the Partnership in the exercise of any right or power
exercisable by the General Partner hereunder;

(c)
mortgage, charge, assign, hypothecate, pledge or otherwise create a security
interest in all or any property of the Partnership now owned or hereafter
acquired, to secure any present and future borrowings and related expenses of
the Partnership;

(d)
incur all costs and expenses in connection with the Partnership;

(e)
employ, retain, engage or dismiss from employment or service, personnel, agents,
representatives or professionals with the powers and duties and upon the terms
and for the compensation as in the discretion of the General Partner may be
necessary or advisable in the carrying on of the Business;

(f)
invest in short term investments cash assets of the Partnership that are not
immediately required for the operation of the Business;

(g)
act as attorney in fact or agent of the Partnership in disbursing and collecting
moneys for the Partnership, paying debts and fulfilling the obligations of the
Partnership and handling and settling any claims of the Partnership;

(h)
commence or defend any action or proceeding in connection with the Partnership;

(i)
file returns or other documents with any Governmental Agency;

(j)
execute and file on behalf of the Partnership any elections that are referred to
in the Income Tax Act or other applicable tax legislation as may be required
under this Agreement or are in its reasonable opinion appropriate in the
circumstances, and deal generally with all tax matters relating to the
Partnership;

(k)
retain legal counsel, experts, advisors or consultants as the General Partner
considers appropriate and rely upon the advice of such Persons;

(l)
do anything that is in furtherance of or incidental to the Business or that is
provided for in this Agreement;

(m)
execute, acknowledge and deliver the documents necessary to effectuate any or
all of the foregoing or otherwise in connection with the Business;

(n)
obtain insurance coverage as in the discretion of the General Partner may be
necessary or advisable;

(o)
determine, subject to GAAP and the provisions of this Agreement, what proportion
of a distribution is profit or capital;

(p)
carry out the objects, purposes and business of the Partnership; and

(q)
take all actions, including providing consents, and exercise all rights and
comply with all obligations of the Partnership and, subject to Section 4.17, (i)
the Project Partnership under the Project LPA and (ii) any agreement relating to
the Project or Project Financing, as applicable.

No Person dealing with the Partnership will be required to enquire into the
authority of the General Partner to do any act, take any proceeding, make any
decision or execute and deliver any instrument, deed, agreement or document for
or on behalf of or in the name of the Partnership.

4.3
Related Party Contracts

(1)
The Limited Partners acknowledge that (i) the General Partner, on behalf of
itself and on behalf of the Partnership may, and (ii) the Project General
Partner, on behalf of itself and on behalf of the Project Partnership, may,
enter into agreements with Related Parties of the General Partner, the Project
General Partner or the Limited Partners or with Permitted Transferees or their
Affiliates in respect of the Project (“Related Party Contracts”).

(2)
The General Partner, on behalf of itself and on behalf of the Partnership may,
and the Project General Partner, on behalf of itself and on behalf of the
Project Partnership, may also enter into any amendment, waiver or termination of
any Related Party Contract.


4.4
Title to Property

Without altering or affecting the rights, titles and interests hereby, the
Partners hereby agree that the assets of the Partnership may be held in the name
of the General Partner or any other entity the General Partner determines
advisable, as nominee for the Partnership, and for the use and benefit of the
Partners in accordance with the terms and provisions hereof, until such time as
the General Partner determines that it is appropriate or advisable for the
assets to be held or registered in the name of the Partnership, another nominee
or otherwise. Such holding of the assets will not prevent the vesting of the
legal and beneficial title thereto in the Partnership in the manner and at the
time that may be otherwise herein provided.

4.5
No Commingling of Funds

The General Partner will take all necessary actions to ensure that the funds and
other property of the Partnership are not commingled with the funds or other
property of any other Person. The General Partner will (subject to Section 4.17)
take all necessary actions to ensure that the funds and other property of the
Project Partnership are not commingled with the funds or other property of any
other Person.

4.6
Exercise of Duties

The General Partner covenants that it will exercise the powers and discharge its
duties under this Agreement honestly, in good faith and in the best interests of
the Partnership and that it will exercise the degree of care, diligence and
skill that a reasonably prudent Person would exercise in comparable
circumstances. The General Partner also covenants that it will devote such time
and attention to the conduct of the Business as is reasonably required for the
prudent management of the Business.

4.7
Limitation of Liability

The General Partner is not liable for the return of any Capital Contribution
made by a Partner to the Partnership. Moreover, notwithstanding anything else
contained in this Agreement, neither the General Partner nor its directors,
shareholders, officers, employees or agents are liable (in damages or otherwise)
to the Partnership or a Partner for any action taken or failure to act on behalf
of the Partnership within the scope of the authority conferred on the General
Partner by this Agreement or otherwise by law, unless the act or omission was
performed or omitted fraudulently or in bad faith or constituted negligence or
wilful or reckless disregard of the General Partner’s obligations under this
Agreement or Applicable Law. Neither the General Partner nor its directors,
shareholders, officers, employees or agents are liable, responsible for or in
any way accountable (in damages or otherwise) to the Partnership or a Partner
for: (i) except as otherwise provided in this Section 4.7, any mistakes or
errors in judgment, or any act or omission believed in good faith by the General
Partner to be within the scope of authority conferred by this Agreement or
otherwise by law; (ii) any action or inaction arising from good faith reliance
upon the opinion or advice as to legal matters of legal counsel or as to
accounting matters of accountants retained by any of them with reasonable care;
or (iii) any action or inaction of any professional advisors selected by any of
them with reasonable care. This Section 4.7 shall survive the termination of
this Agreement and the dissolution of the Partnership.

4.8
Indemnity of General Partner

The Partnership (but only to the extent of the assets of the Partnership and for
clarity not the Partners themselves) hereby indemnifies and holds harmless the
General Partner, its directors, shareholders, officers, employees or agents from
and against all costs, expenses, damages or liabilities suffered or incurred by
reason of the acts, omissions or alleged acts or omissions arising out of the
activities of the General Partner on behalf of the Partnership under this
Agreement or in furtherance of the interests of the Partnership, unless the
acts, omissions or the alleged acts or omissions on which the actual or
threatened action, proceeding or claim are based were not believed in good faith
by the General Partner to be within the scope of the authority conferred by this
Agreement or otherwise by law, or were performed or omitted fraudulently or in
bad faith or constituted negligence or wilful or reckless disregard of the
obligations of the General Partner under this Agreement or Applicable Law. This
Section 4.8 shall survive the termination of this Agreement and the dissolution
of the Partnership.

4.9
Indemnity of Partnership

The General Partner hereby indemnifies and holds harmless the Partnership from
and against all costs, expenses, damages or liabilities suffered or incurred by
the Partnership by reason of any act or omission not believed by the General
Partner in good faith to be within the scope of the authority conferred on the
General Partner by this Agreement or otherwise by law or any act or omission
performed or omitted fraudulently or in bad faith or constituting negligence or
wilful or reckless disregard of the General Partner’s obligations under this
Agreement or Applicable Law. This Section 4.9 shall survive the termination of
this Agreement and the dissolution of the Partnership.

4.10
Removal and Deemed Resignation

The General Partner shall not resign or withdraw from the Partnership or be
removed as General Partner by the Limited Partners or cause the Project General
Partner to resign or withdraw from the Project Partnership or be removed as
Project General Partner by the Partnership except with the approval of all of
the Limited Partners. Notwithstanding the foregoing, the General Partner will be
deemed to have resigned as the General Partner of the Partnership, and the
Limited Partners shall be deemed to have accepted such resignation, in the event
of the bankruptcy, insolvency, dissolution, liquidation or winding-up of the
General Partner (or the commencement of any act or proceeding in connection
therewith which is not contested in good faith by the General Partner), or if
applicable, the appointment of a trustee, receiver or receiver and manager of
the affairs of the General Partner.

4.11
Transfer to New General Partner

On the admission of a new general partner to the Partnership and on the
resignation, withdrawal or removal of the Prior General Partner, the Prior
General Partner will do all things and take all steps to transfer the
administration, management, control and operation of the Business and the books,
records and accounts of the Partnership to the new general partner and will
execute and deliver all deeds, certificates, declarations and other documents
necessary or desirable to effect such transfer in a timely fashion.

4.12
Transfer of Title to New General Partner

On the resignation, withdrawal or removal of the Prior General Partner and the
admission of a new general partner, the Prior General Partner will, at the cost
of the Partnership, transfer title to the Partnership’s property held in the
General Partner’s name, if any, to such new general partner and will execute and
deliver all deeds, certificates, declarations and other documents necessary or
desirable to effect such transfer in a timely fashion.

4.13
Release by Partnership

On the resignation, removal or withdrawal of the Prior General Partner, the
Partnership will release and hold harmless the Prior General Partner from any
costs, expenses, damages or liabilities suffered or incurred by the Prior
General Partner as a result of or arising out of events which occur in relation
to the Partnership after such resignation, removal or withdrawal; provided that
the Prior General Partner will not be released from its obligations under
Section 4.9.

4.14
New General Partner

A new general partner will be admitted as a general partner of the Partnership
and become a party to this Agreement by signing a counterpart hereof and will
agree to be bound by all of the provisions hereof and to assume the obligations,
duties and liabilities of the General Partner hereunder as and from the date the
new general partner becomes a party to this Agreement.

4.15
Required Documents; Residency

The General Partner will maintain and file on behalf of the Partnership, on a
timely basis, any amendments to the Partnership Declaration and any other
declarations, certificates or amendments that might be required by any
applicable legislation. The General Partner shall continue to be a resident of
Canada (and the General Partner shall cause the Project General Partner to
continue to be a resident of Canada) for the purposes of the Income Tax Act.

4.16
Expenses

The Partnership will reimburse the General Partner for all reasonable costs
incurred by the General Partner or its designees in the performance of its
duties hereunder, including costs and expenses of the Board, costs associated
with the business of the General Partner in acting as a general partner of the
Partnership, costs specifically incurred for the benefit of the Partnership and
costs associated with the holding of Partners’ meetings and professional fees,
but specifically excluding expenses of any action, suit or other proceeding in
which, or in relation to which, the General Partner is adjudged to be in breach
of any duty or responsibility imposed upon the General Partner hereunder. The
Partners acknowledge and agree that any or all reimbursable expenses may, in the
discretion of the General Partner, be incurred by the General Partner in the
name of or on account of the Partnership, in which case such expenses will be
deemed to be expenses incurred by the Partnership.

4.17
General Partner Obligations; Limitations

Notwithstanding anything else herein contained, the General Partner will cause
the Project General Partner and the Project Partnership to comply with the
Sections of this Agreement and the Shareholder Agreement referring to the
Project General Partner or the Project Partnership in accordance with Section
3.4 of the Shareholder Agreement.

ARTICLE 5    
CAPITAL CONTRIBUTIONS

5.1
Capital

The capital of the Partnership will be the aggregate amount of the Capital
Contributions. The capital of the Partnership will be divided into Units. Each
Unit will represent an interest in the Partnership having the applicable rights
set forth in Section 5.3 and will entitle the holder thereof to the rights and
benefits of this Agreement.

5.2
Authorized Capital

The Partnership is authorized to issue an unlimited number of Units, with the
rights, restrictions and conditions referred to herein.

5.3
Attributes of Units

(1)
Each Unit will have equal voting, distribution, liquidation and other rights
with each other Unit. Each Unit will be equivalent to a Capital Contribution of
$0.01.

(2)
A holder of Units is entitled to one vote in respect of each Unit at a meeting
of the Partners.

(3)
The Units shall be deemed to be “Securities” as defined under and for the
purposes of the Securities Transfer Act, 2006 (Ontario) and for purposes of any
corresponding applicable law in the Province of Québec, and any successor or
similar legislation thereto.


5.4
Capital Contributions

(1)
General Partner: As of the date hereof, the General Partner holds 21,999.98
Units, reflecting contributions to the Partnership of $21,999.98 .

(2)
Limited Partners: As of the date hereof, Pattern holds 56,088,943.40 Units,
reflecting contributions to the Partnership of $56,088,943.40 and PSP holds
53,888,945.62 Units, reflecting contributions to the Partnership of
$53,888,945.62.


5.5
Issuance of Additional Units

The General Partner may raise capital for the Partnership by selling and issuing
Units on terms and conditions as the General Partner, in its discretion, may
determine from time to time hereinafter and may do all things in that regard,
including preparing and filing prospectuses, offering memoranda and other
documents, if required, paying the expenses of issue and entering into
agreements with any Person providing services for a commission or fee.

5.6
Subscription for Units

(1)
Each subscriber for Units will submit such documents as the General Partner may
require in connection with such subscription, in each case completed and
executed in a manner acceptable to the General Partner; provided that no
subscription may be accepted that does not include the representations,
warranties and covenants of the subscriber to the effect set out in Section
14.2.

(2)
A subscription for a fraction of a Unit is not permitted.


5.7
Unit Certificates

The Units of each Partner may be represented by one or more certificates (the
“Unit Certificate”) in the form attached hereto as Schedule “C”. The Unit
Certificates shall bear such legends as may be reasonably affixed thereto as
determined by the General Partner. Unit Certificates, if issued, shall be
numbered and executed by the General Partner and shall be entered into a unit
transfer register as they are issued, which register shall be maintained by the
General Partner. Upon surrender to the Partnership of a Unit Certificate duly
endorsed or accompanied by proper evidence of lawful and authorized succession,
assignment or authority to transfer, it shall be the duty of the General Partner
to issue a new Unit Certificate to the Person entitled thereto, cancel the old
Unit Certificate and record the transaction upon the books of the Partnership,
provided that the Transfer of the Units represented thereby is expressly
permitted by this Agreement.

5.8
Capital Accounts

(1)
The General Partner will maintain a separate capital account for each Partner (a
“Capital Account”). The Capital Account for each Partner will consist of such
Partner’s Capital Contributions made pursuant to Section 5.4 and will be:

(a)
increased by additional Capital Contributions in accordance with Article 6 by
such Partner, as permitted or required hereunder;

(b)
increased by Partnership Profits allocated to such Partner;

(c)
decreased by distributions to such Partner; and

(d)
decreased by Partnership Losses allocated to such Partner.

(2)
In the event a Partner Transfers all or a portion of its Units as permitted by
this Agreement, the Transferee will succeed to the Capital Account of the
Partner Transferring such Units, to the extent it relates to the Units
Transferred.


5.9
Partnership Capital

(1)
No Partner will be entitled to interest on any Capital Contribution or any
Capital Account balance.

(2)
No Partner will have the right to withdraw all or any part of its Capital
Account or to receive any return on any portion of its Capital Account, except
as may be otherwise specifically provided in this Agreement.

(3)
Subject to the provisions of Article 8 and the Act, no Partner has the right to
receive, and the General Partner has absolute discretion to make, any
distributions to the Partners prior to the dissolution of the Partnership. Upon
the dissolution of the Partnership, the assets of the Partnership will be
distributed as provided in Section 13.4.


ARTICLE 6    
FINANCING OF THE PARTNERSHIP

6.1
Additional Capital Contributions

(1)
The General Partner shall determine from time to time the capital and operating
requirements of the Partnership and, unless otherwise unanimously agreed by the
Partners, shall make Capital Calls to fund such capital and operating
requirements to the extent required in order to ensure that the Partnership is
able to pay its liabilities as they become due.

(2)
Capital Calls will be issued from time to time in writing (a “Funding Notice”)
by the General Partner to each Partner (i) in response to a capital call to be
made to the Project Partnership, in accordance with the then applicable Project
Operating Budget or as approved by the Manager from time to time or (ii) as
approved by the General Partner from time to time, with such Funding Notice
including a schedule setting out the aggregate amount of the Capital Call and
the portion of such Capital Call required to be contributed by each Partner,
calculated by multiplying such aggregate Capital Call by such Partner’s Unit
Interest. Unless unanimously agreed by the Partners, all Capital Calls shall be
satisfied in cash and not in other property.

(3)
Any Funding Notice issued by the General Partner will include the bank account
information to which payment is to be made and the due date on which the payment
is required from each Partner, which date shall be at least five (5) Business
Days following the date that the Funding Notice is delivered or given.

(4)
Following the issuance of a Capital Call by the General Partner, each Partner
will make a Capital Contribution to the Partnership in the amount specified as
such Partner’s portion of the Capital Call in the Funding Notice.

(5)
Each Limited Partner shall be required to contribute its respective share of a
Capital Call, as set forth in the applicable Funding Notice.

(6)
If a Funding Notice is issued by the General Partner and any Limited Partner
fails to contribute capital in accordance with such Funding Notice (in this
Section 6.1(6), a “Non-Contributing Limited Partner”), then each Limited Partner
that has contributed its required capital (“Required Capital”) in accordance
with such Funding Notice (in this Section 6.1(6), a “Contributing Limited
Partner”) shall have the right, but not the obligation, to contribute an amount
up to the amount of the capital required to have been contributed by the
Non-Contributing Limited Partner (such a contribution, an “Additional
Contribution”). The Contributing Limited Partner will be issued Units in respect
of both the Required Capital it contributed and the Additional Contribution it
contributed, notwithstanding Section 5.3(1) and any other provision to the
contrary herein, such that the Contributing Limited Partner is issued three
Units for each $0.01 contributed.

(7)
Except as set forth above, no Partner will be required or permitted to make a
Capital Contribution.

(8)
Upon a Partner making a Capital Contribution, the General Partner will amend its
records to reflect each Partner’s Unit Interest (which for certainty shall not
be adjusted as a result of any Capital Contribution made by a Limited Partner
except as expressly provided in this Section 6.1) and Capital Contribution.


ARTICLE 7    
TRANSFER & DISPOSITION BY A LIMITED PARTNER

7.1
General Prohibition

(1)
No Limited Partner may Transfer any Units except as expressly permitted by this
Agreement.

(2)
Any purported Transfer of Units in violation of this Agreement is void to the
maximum extent permitted by Applicable Law.

(3)
The General Partner will not register or permit the registration of any Transfer
of any Units made otherwise than in compliance with the provisions of this
Agreement, nor will any voting or other rights attaching to or relating to such
Units be exercisable, nor will any purported exercise of such rights be valid or
effective, nor will any distribution be made on such Units.


7.2
General Restrictions

(1)
Notwithstanding any other provision in this Agreement to the contrary, no
Limited Partner may Transfer any Units if:

(a)
as a result, the remaining Limited Partners, the Partnership or the Project
Partnership would become subject to any materially restrictive or onerous
governmental controls or regulations to which they were not subject prior to the
proposed Transfer by reason of the nationality or residence of the proposed
Transferee;

(b)
as a result, the remaining Limited Partners, the Partnership or the Project
Partnership would become subject to any material taxation or material additional
taxation to which they were not subject prior to the proposed Transfer;

(c)
the Transfer is not permitted by Applicable Law or any term of any material
agreement or instrument affecting the Partnership or the Project Partnership,
including the Power Purchase Agreement and the terms of any Project Financing,
unless such Transfer is permitted thereunder if a consent or approval is first
obtained and such consent or approval is so obtained;

(d)
such Transfer is not exempt from any applicable requirement to file a
prospectus, registration statement or similar document with applicable
securities regulatory authorities to qualify the trade of such Units;

(e)
such Transfer would result in the Project Partnership no longer being eligible
to participate in and receive payments from the Power Authority under the Power
Purchase Agreement in respect of the Project, unless such result would not occur
if a consent or approval is first obtained and such consent or approval is so
obtained;

(f)
the Transferee (i) appears on the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control in the United States
Department of the Treasury; (ii) is a Person with whom a transaction is
prohibited by applicable provisions of Executive Order 13224, the USA Patriot
Act, the Trading with the Enemy Act or the foreign asset control regulations of
the United States Treasury Department, in each case as amended from time to
time; (iii) is Controlled by any Person described in (i) or (ii); or (iv) has
its principal place of business located in any country with whose citizens the
Partnership or Project Partnership is prohibited from entering into transactions
pursuant to the requirements set forth in (ii);

(g)
any funds being used to purchase the Units and satisfy the Transferee’s
commitments under this Agreement represent or will represent proceeds of crime
for the purpose of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada);

(h)
the Transferee is a Person identified in the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism, the United Nations Al Qaida
and Taliban Regulations, the Regulations Implementing the United Nations
Resolution on the Democratic People’s Republic of Korea, the Regulations
Implementing the United Nations Resolution on Iran or the Special Economic
Measures (Burma) Regulations;

(i)
the Transferee has not agreed in writing with the other Partners to assume and
be bound by all the obligations of the Transferor pursuant to this Agreement
with respect to the Units transferred arising from and after the date of such
Transfer and to be subject to all the restrictions to which the Transferor is
subject under the terms of this Agreement;

(j)
the Transferee is not a resident of Canada for purposes of the Income Tax Act
or, if the Transferee is a partnership, it is not a Canadian partnership within
the meaning of the Income Tax Act;

(k)
any consents to such Transfer required pursuant to any Project Agreements, or by
any Governmental Agencies have not been obtained in writing and delivered to the
other Partners;

(l)
the Transferee holds or would hold its Units as a “tax shelter investment” as
defined in subsection 143.2(1) of the Income Tax Act;

(m)
an interest in the Transferee is a “tax shelter investment” as defined in
subsection 143.2(1) of the Income Tax Act;

(n)
if the Transferee is a partnership, an interest in the Transferee is held,
directly or indirectly through one or more other partnerships, by another
partnership where an interest in such other partnership is a “tax shelter
investment” as defined in subsection 143.2(1) of the Income Tax Act;

(o)
the Transfer causes or will cause the Partnership or the Project Partnership to
become a “SIFT partnership” for the purposes of the Income Tax Act; or

(p)
the Transfer does not comply, where applicable, with the terms of the Project
LPA or the Project Shareholder Agreement.


7.3
Permitted Transfer

(1)
Permitted by PSP. Notwithstanding Section 7.1 but subject to Sections 7.2, 7.8
and 7.10, PSP may, at any time and from time to time, Transfer any Units held by
it upon prior notice to the other Partners but without first obtaining consent
thereof:

(a)
to a Controlled Affiliate of PSP without first complying with Section 7.5 or
7.6, provided that such Transfer complies with Section 7.4; and

(b)
to any other Person pursuant to, and in compliance with, Section 7.5.

(2)
Permitted by Pattern. Notwithstanding Section 7.1 but subject to Sections 7.2,
7.8 and 7.10, Pattern may, at any time and from time to time, Transfer any Units
held by it upon prior notice to the other Partners but without first obtaining
consent thereof:

(a)
to a Controlled Affiliate of Pattern without first complying with Section 7.5 or
7.6 provided that such Transfer complies with Section 7.4; and

(b)
to any other Person pursuant to, and in compliance with, Section 7.5, 7.6 and
7.7, as applicable.


7.4
Permitted Transfers to Controlled Affiliates

(1)
Notwithstanding Section 7.1 but subject to Sections 7.2, 7.8 and 7.10, a Limited
Partner who is not then in default of its obligations under this Agreement will
be entitled to Transfer to a Controlled Affiliate, without first complying with
Section 7.5 or 7.6 or, for greater certainty, Article 11, title to all or part
of its Units to one or more of its Controlled Affiliates, provided that:

(a)
the Transferor first establishes to the satisfaction of the General Partner,
acting reasonably, (and if the General Partner does not agree that the
Transferee is a Permitted Transferee then the matter shall be subject to the
dispute resolution procedures outlined in Section 15.13) that the Person to
which it is transferring its Units is a Permitted Transferee;

(b)
a copy of the document or instrument effecting the Transfer is delivered to the
General Partner;

(c)
the other Partners receive prior written notice of such Transfer; and

(d)
where the Transferor transfers less than all of its Units to a Controlled
Affiliate, all Units held or acquired by such Transferor and its Controlled
Affiliate(s) shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and (i) such Transferor and its
Controlled Affiliate(s) may apportion such rights as among themselves in any
manner they deem appropriate and (ii) shall be jointly and severally liable for
their respective obligations under this Agreement.


7.5
Right of First Offer re: Transfer of Units by Limited Partners

(1)
If either Limited Partner (as applicable, the “ROFO Offeree”) desires to
Transfer all or any portion of its Units to any Third Party, then the ROFO
Offeree shall give the other Limited Partner, as applicable (the “ROFO
Offeror”), written notice setting forth the details of the Units to be
Transferred (the “Subject Ownership Interest”) and any other material terms of
the proposed Transfer reasonably known or anticipated by the ROFO Offeree (a
“ROFO Notice”).

(2)
Within forty-five (45) days after delivery of a ROFO Notice, the ROFO Offeror
shall either: (a) deliver a written offer to the ROFO Offeree to purchase the
Subject Ownership Interest (a “ROFO Offer”) or (b) deliver a written notice to
the ROFO Offeree that the ROFO Offeror will not make a ROFO Offer (a “ROFO
Declination”). If the ROFO Offeror fails to deliver either a ROFO Offer or a
ROFO Declination within such forty-five (45)-day period, the ROFO Offeror will
be deemed to have delivered a ROFO Declination.

(3)
Unless a ROFO Offer is accepted pursuant to written notice from the ROFO Offeree
to the ROFO Offeror within ten (10) days following the delivery of a ROFO Offer
(the “ROFO Acceptance Period”), such ROFO Offer shall be deemed to have been
rejected by the ROFO Offeree. In the event that the ROFO Offeree validly rejects
a ROFO Offer or the ROFO Offeror delivers or is deemed to have delivered a ROFO
Declination, subject to complying with its obligations pursuant to Section 7.6,
the ROFO Offeree shall be free to Transfer the Subject Ownership Interest to any
Third Party; provided that in the event the ROFO Offeror has previously
delivered a ROFO Offer that was rejected by the ROFO Offeree, the ROFO Offeree
shall only be permitted to enter into a definitive agreement to Transfer the
Subject Ownership Interest (A) during the nine month period following the
expiration of the ROFO Acceptance Period, (B) at a price greater than or equal
to 105% of the price offered in the ROFO Offer, and (C) on terms and conditions
(economic and otherwise) that are not materially less favorable (in the
aggregate) to the ROFO Offeree than the terms and conditions set forth in the
ROFO Offer. If at the end of such nine month period the ROFO Offeree shall not
have completed the Transfer of the Subject Ownership Interest, then it shall
once again be required to comply with this Section 7.5.

(4)
If a ROFO Offer is accepted during the ROFO Acceptance Period the ROFO Offeror
shall acquire the Subject Ownership Interest, and the ROFO Offeree shall
Transfer the Subject Ownership Interest to the ROFO Offeror, at the price and on
the terms and conditions set forth in the ROFO Offer; provided that neither
party shall be required to provide any representations or warranties with
respect to such Transfer other than customary fundamental representations and
warranties as to ownership, title and due authorization.

(5)
A sale by a ROFO Offeree of a Subject Ownership Interest to a ROFO Offeror shall
be completed in accordance with the provisions in Article 11, provided however,
that the closing of such sale shall be not later than ninety (90) days from the
date on which the ROFO Offer is accepted and the consideration paid to the ROFO
Offeree by the ROFO Offeror shall be as set out in the ROFO Offer or such later
date as may be required to facilitate obtaining any required consents or
approvals of any Governmental Agency or counterparty to a Project Agreement that
is required in connection with such sale.


7.6
Tag-Along Rights

Subject to first complying with Section 7.5, if at any time Pattern desires to
effect a bona fide Transfer of some or all of its Units whether in one
transaction or a series of related transactions (the “Tag Sale Interests” and,
any such transactions or series of related transactions, a “Tag Along Sale”) to
any Third Party (a “Tag Along Purchaser”), then Pattern shall be required to
provide PSP with at least thirty (30) days’ prior written notice (the “Tag Along
Notice”) of such proposed Tag Along Sale. Such Tag Along Notice shall (A)
identify the Tag Along Purchaser, the amount of Tag Sale Interests proposed to
be Transferred by Pattern, the percentage of the then-issued and outstanding
Units that such proposed Tag Sale Interests represents, the price per Tag Sale
Interest, and a summary of the other material terms and conditions of the
proposed Tag Along Sale and (B) be accompanied by forms of all agreements
(including any schedules, exhibits and annexes thereto) to be entered into by or
on behalf or for the account or otherwise for the benefit of Pattern in
connection with the proposed Transfer. Within twenty (20) days following receipt
by PSP of the Tag Along Notice, PSP may, by providing written notice (which
notice shall be deemed to be irrevocable when sent) (the “Tag Along Acceptance
Notice”) to Pattern, elect to Transfer to the Tag Along Purchaser, as part of
the Tag Along Sale, an amount of Units owned by PSP (the “Tagging Interests”) up
to the total amount of issued and outstanding Units proposed to be Transferred
to the Tag Along Purchaser pursuant to the Tag Along Sale multiplied by PSP’s
Unit Interest, at the same purchase price per Unit as Pattern and otherwise on
the same terms therefor and subject to the same conditions thereto. Neither
Pattern nor any Affiliate thereof shall have entered into any collateral
agreement, commitment or understanding with the Tag Along Purchaser or its
affiliates that has or would have the effect of providing to Pattern or any such
Affiliate consideration of greater value than the consideration offered pursuant
to the Tag Along Sale; provided that such restriction shall not apply to any
commercial agreement in effect at the time of such transaction (including, for
the avoidance of doubt, the O&M Contract and PAA) that was entered into
following receipt of any approvals, if any, required by PSP pursuant to Section
3.3 of the Shareholders Agreement. If the Tag Along Purchaser does not accept
all of the Tagging Interests tendered by PSP, then Pattern shall have the option
to either (a) proportionately reduce the number of Tag Sale Interests and
Tagging Interests to account for the maximum number of ownership interests that
the Tag Along Purchaser is willing to purchase or (b) abandon the Tag Along
Sale. If PSP does not deliver a Tag Along Acceptance Notice within twenty (20)
days after receipt of the Tag Along Notice, PSP shall be deemed to have waived
its rights with respect to the Transfer of its Units pursuant to the applicable
Tag Along Sale and Pattern shall have until one hundred eighty (180) days after
the expiration of such twenty (20) day period after the date of the Tag Along
Notice in which to Transfer the ownership interests described in the Tag Along
Notice on terms not materially more favorable (in the aggregate) to Pattern than
those set forth in the Tag Along Notice. If at the end of such one hundred
eighty (180) day period Pattern shall not have completed the Transfer of all of
Pattern’s ownership interests contemplated to be Transferred in the Tag Along
Notice (reduced to account for any and all Tagging Interests (if any)), then
PSP’s tag along rights shall again apply with respect to any such unsold
ownership interests.

7.7
Drag Along Rights

(1)
Subject to first complying with its obligations pursuant to Section 7.5, at any
time, if Pattern desires to effect a bona fide Transfer of all (but not less
than all) of its Units whether in one transaction or a series of related
transactions (the “Drag Sale Interests” and, any such transactions or series of
related transactions, a “Drag Along Sale”) to any Third Party for cash, then
Pattern shall (in its sole discretion) be permitted to deliver written notice to
PSP of such Drag Along Sale no later than fourteen (14) days prior to the
anticipated date of consummation of such Drag Along Sale (the “Drag Along
Notice”). Such Drag Along Notice shall (a) identify the purchaser, the purchase
price per Drag Sale Interests therefor and a summary of the other material terms
and conditions of the proposed Drag Along Sale and (b) be accompanied by forms
of all agreements (including any schedules, exhibits and annexes thereto) to be
entered into by or on behalf or for the account or otherwise for the benefit of
Pattern, as applicable, in connection with the Drag Along Sale. Following
receipt of the Drag Along Notice, PSP shall be obligated to sell to the
purchaser all of PSP’s Units at the same purchase price per security, and
otherwise on the same terms therefor and subject to the same conditions thereto,
as Pattern.

(2)
Pattern shall not have entered into any collateral agreement, commitment or
understanding with the purchaser or its affiliates that has or would have the
effect of providing to Pattern consideration of greater value than the
consideration offered pursuant to the Drag Along Sale; provided that such
restriction shall not apply to any commercial agreement in effect at the time of
such transaction (including, for the avoidance of doubt, the O&M Contract and
PAA) that was entered into following receipt of any approvals, if any, required
by PSP pursuant to Section 3.3 of the Shareholders Agreement.

(3)
PSP shall not be required to make any representations or warranties with respect
to the Drag Along Sale other than customary fundamental representations and
warranties as to ownership, title and due authorization and PSP shall be solely
responsible for the accuracy of such representations and warranties (and shall
not have any liability for any such fundamental representations and warranties
of Pattern). Notwithstanding the foregoing, PSP shall only be responsible for
any indemnification obligations, escrow amounts and holdback amounts in
connection with the Drag Along Sale (including with respect to any
representations and warranties made by Pattern (other than the fundamental
representations and warranties referred to above)) on a several and
proportionate (and not joint and several) basis in accordance with its Unit
Interest relative to Pattern. PSP shall not be required to enter into or be
bound by any non-compete or similar restrictive covenants in connection with any
Drag Along Sale.

(4)
If PSP is not represented on the closing date of the Drag Along Sale or is
represented but fails for any reason whatsoever to produce and deliver any
required instruments and documents as may be necessary or desirable to give
effect to the sale and transfer of applicable Units held by PSP and as may be
necessary to discharge any encumbrance that affects such Units (collectively,
the “Third Party Transfer Documents”) to the Third Party, then the price per
Unit payable to PSP in connection with the Drag Along Sale, subject to the
provisions of this Agreement (including Section 11.5), may be deposited by the
Third Party in a special account in the name of PSP at a branch of the bank used
by the Third Party. Such deposit shall constitute valid and effective payment of
any purchase price payable to PSP pursuant to this Section 7.7 even though PSP
has, in breach of this Agreement, voluntarily encumbered or disposed of any of
the Units and notwithstanding the fact that a conveyance or conveyances or
assignment or assignments of the Units may have been delivered in breach of this
Agreement to any alleged pledgee, transferee or other Person. If the purchase
price payable to PSP pursuant to this Section 7.7 is deposited as aforesaid
then, from and after the date of such deposit, and even though the Third Party
Transfer Documents have not been delivered to the Third Party, the purchase of
the Units being sold by PSP shall be deemed to have been fully completed and all
right, title, benefit and interest, both at law and in equity, in and to such
Units shall be conclusively deemed to have been transferred and assigned to and
become vested in the Third Party and all right, title, benefit and interest,
both at law and in equity, of PSP, or of any transferee, assignee or any other
Person having any interest, legal or equitable, therein or thereto shall cease
and determine, provided, however, that PSP shall be entitled to receive the
purchase price payable to PSP pursuant to this Section 7.7 so deposited, with
interest, upon delivery to the Third Party of the Third Party Transfer
Documents.

(5)
PSP hereby irrevocably constitutes and appoints the Third Party as its true and
lawful attorney and agent in the name of and on behalf of PSP to execute and
deliver in the name of PSP all such assignments, transfers, deeds or instruments
as may be necessary to effectively transfer and assign the Units held by PSP to
the Third Party, provided that such assignments, transfers, deeds and
instruments do not conflict with the provisions of this Section 7.7. Such
appointment and power of attorney, being coupled with an interest, shall not be
revoked by the dissolution, winding-up, bankruptcy or insolvency of PSP and PSP
hereby ratifies and confirms and agrees to ratify and confirm all that the Third
Party may lawfully do or cause to be done by virtue of the provisions hereof.
PSP hereby irrevocably consents to the transfer of its Units made pursuant to
the provisions of this Section 7.7.

(6)
PSP and its Permitted Transferees shall be obligated to, and hereby do, waive
any dissenters’ rights, appraisal rights or similar rights in connection with
any Drag Along Sale.

(7)
If, substantially concurrently with the closing of a Drag Along Sale, the
purchaser in such transaction terminates or agrees to terminate the O&M Contract
and/or PAA, Pattern will waive any termination fees payable under the terminated
O&M Contract or PAA, as applicable.


7.8
Conditions to Admission

As conditions to the admission of a Transferee of a Limited Partner as a
substituted limited partner, any such Person will:
(a)
execute and acknowledge such instruments, in form and substance satisfactory to
the General Partner, as the General Partner will deem necessary or desirable to
effectuate such admission and to confirm the agreement of the Person being
admitted as a substituted limited partner to be bound by all of the terms and
provisions of this Agreement and to continue the Partnership without its
dissolution or termination or its becoming a general partnership under the laws
of the Province of Ontario;

(b)
represent and warrant to the Partnership and the other Partners that it is not a
non- resident of Canada for purposes of the Income Tax Act, or that it is, if a
partnership, a “Canadian partnership” for purposes of the Income Tax Act; and

(c)
pay all reasonable expenses in connection with such admission, including the
cost of preparing and filing of any necessary amendments of the Partnership
Declaration.


7.9
Restrictions on Transfer

Notwithstanding anything to the contrary in this Article 7 but subject to
Section 7.2 and any requirement or prohibition of any lender under the Project
Financing, no Partner shall be entitled to Transfer any Units pursuant to this
Article 7 or if such Transfer would breach any term of or cause a default under
the Power Purchase Agreement, unless such Transfer is permitted thereunder if a
consent or approval is first obtained and such consent or approval is so
obtained. In addition, PSP may not Transfer any Units, at any time, to a
Competitor. In addition, no Limited Partner may Transfer any Units (other than
to a Controlled Affiliate) unless such Limited Partner or its Affiliate holding
shares in the capital of the General Partner and the Manager, as applicable,
also Transfers all or part of such shares to the Transferee (or its Affiliate)
in accordance with Article 6 of the Shareholder Agreement and Article 6 of the
Manager Shareholder Agreement, as applicable.

7.10
Continuing Obligations

Subject (for certainty) to Section 7.4(1)(d), any Limited Partner who Transfers
all of its Units in accordance with the terms of this Agreement will be released
and discharged from the further performance of its covenants and obligations
under this Agreement from and after the date of the Transfer and compliance by
the Transferee with this Article 7 except for its obligations under Article 12
and any other obligations of this Agreement which by their terms are to survive
any such Transfer.

7.11
Pledge of Units

Except as required pursuant to the terms of any Project Financing, no General
Partner or Limited Partner will be permitted to Transfer any of its Units by way
of an Encumbrance to any other Person or otherwise grant a lien on any of its
Units without the prior written consent of the General Partner (in the case of a
transfer by a Limited Partner) or the Limited Partners (in the case of a
transfer by the General Partner), which consent may be unreasonably or
arbitrarily withheld; provided, however, that (i) any collateral assignment to
any lender(s) or agent on behalf of such lender(s) of any indirect interest in
the General Partner or direct or indirect interest in a Limited Partner (an
“Upstream Pledge”), or any foreclosure of such collateral assignment by such
lender(s) or such agent (an “Upstream Realization”) and subsequent disposition
of such indirect interest in the General Partner or direct or indirect interest
in a Limited Partner shall be permitted so long as (a) any subsequent
disposition, sale, assignment, transfer, conveyance, gift, exchange or other
disposition by such lender or agent of its indirect interest in the General
Partner or direct or indirect interest in a Limited Partner is to a Qualified
Transferee and (b) such subsequent disposition, sale, assignment, transfer,
conveyance, gift, exchange or other disposition by such lender or agent of such
indirect interest in the General Partner or direct or indirect interest in a
Limited Partner complies with the transfer restrictions hereunder including
Article 7 and (ii) any collateral assignment by any Limited Partner to its
corporate lenders or agent on behalf of such lender(s) of a direct interest in
the General Partner or in Units (a “Permitted Pledge”), or any foreclosure of
such collateral assignment by such lender(s) or such agent (a “Permitted
Realization”) and subsequent disposition of such interest in the General Partner
or in Units shall be permitted so long as (a) any subsequent disposition, sale,
assignment, transfer, conveyance, gift, exchange or other disposition by such
lender or agent of its interest in a General Partner or of its Units is to a
Qualified Transferee and (b) such subsequent disposition, sale, assignment,
transfer, conveyance, gift, exchange or other disposition by such lender or
agent of such interest in a General Partner or of Units complies with the
transfer restrictions hereunder including Article 7.
Notwithstanding anything to the contrary herein, the General Partner (including
any substituted general partner of the Partnership from time to time) may pledge
or otherwise grant a security interest in any of its Units as General Partner in
connection with any Project Financing being provided to the Project Partnership.
Transfers of such Units to a secured party or any subsequent transferee in
connection with any such financing are permitted.
Notwithstanding anything to the contrary herein of the Agreement, any Limited
Partner (including any substituted or additional limited partners of the
Partnership from time to time) may pledge or otherwise grant a security interest
in any of its Units as Limited Partner in connection with any Project Financing
being provided to the Project Partnership. Transfers of such Units to a secured
party or any subsequent transferee in connection with any such financing are
permitted.

7.12
Indirect Transfers

(1)
A Transfer of the units or other equity interest in a Limited Partner or in any
Person that directly or indirectly holds units or other equity interests in such
Limited Partner (other than an Upstream Pledge or Upstream Realization or as
permitted pursuant to Section 7.12(2)) shall not constitute a Transfer by the
Limited Partner of its Units provided that (a) where the Limited Partner is
Pattern, that after such Transfer, PEGI continues to ultimately Control Pattern,
and (b) where the Limited Partner is PSP, that after such Transfer, Public
Sector Pension Investment Board continues to ultimately Control PSP.

(2)
For certainty, a Transfer of the units or other equity interests in PEGI or
Public Sector Pension Investment Board or their respective direct and indirect
owners shall not constitute a Transfer for purposes of this Agreement.


7.13
No Right of First Offer

None of the rights of first offer, “drag-along” or “tag-along” rights contained
in this Article 7 shall be triggered by (a) a Transfer pursuant to a pledge to a
Third Party lender as required pursuant to the terms of any Project Financing
(b) a Transfer by such Third Party lender pursuant to a realization of such
security, or (c) a Transfer of Units in accordance with Section 7.7.

ARTICLE 8    
ALLOCATION OF PROFITS AND LOSSES

8.1
Distributions

(1)
The Partnership shall declare and pay as a distribution all available cash as
soon as possible following receipt thereof but no more frequently than monthly
and no less frequently than annually. No distributions shall be declared by the
Partnership at any time prior to the Operational Phase.

(2)
Subject to Section 4.17, the General Partner will cause the Project Partnership
to declare and pay as a distribution all available cash as soon as possible
following receipt thereof but no more frequently than monthly and no less
frequently than annually, as contemplated by the Project LPA, and will ensure
that no distributions shall be declared by the Project Partnership at any time
prior to the Operational Phase.

(3)
Any distributions made by the Partnership on the Units shall be made to Partners
pro rata based on their Unit Interests such that each Partner shall receive an
amount equal to such holder’s Unit Interest of such distribution.

(4)
The General Partner may, in its discretion, determine whether any such
distribution shall be a return of capital, an income distribution or otherwise.

(5)
Each distribution shall be made only in cash unless unanimously agreed by the
Partners.

For purposes of this Section 8.1, “available cash” will means all surplus cash
amounts, earnings or available capital of the Partnership or Project
Partnership, as applicable, after the payment of all expenses and after
deducting reasonable reserves for existing or reasonably foreseeable obligations
of the Partnership or Project Partnership, as applicable, all as may be
determined by the General Partner, subject to Section 4.17, from time to time,
acting reasonably

8.2
Ownership of Partnership Property

The interest of a Partner in the Partnership does not represent or include an
undivided interest or other direct real or personal interest in the Partnership
property except for such interest in such property or assets as may be
distributed to Partners as a result of dissolution or winding-up of the
Partnership.

8.3
Partnership Profit or Loss; Allocations

The General Partner will determine the Partnership Profits or Partnership Losses
for each Fiscal Year and allocate it among the Partners in a manner consistent
with the distribution provisions set out in Section 8.1. In so allocating the
Partnership Profits or Partnership Losses, the General Partner shall act
reasonably and fairly, taking into account the amount and timing of actual and
anticipated distributions to each of the Partners (including the General
Partner), with a view to ensuring that, over the term of the Partnership, each
Partner is allocated a portion of the Partnership Profits that substantially
corresponds to the Partnership Profits that are distributed to that Partner. For
clarity, all revenues and payments received by the Partnership from the conduct
of the Business will be revenues of the Partnership and will form part of the
Partnership Profit or Partnership Losses for each Fiscal Year and will be
allocated among the Partners in accordance herewith.

8.4
Income Tax Allocation

The General Partner will determine the Tax Income or Tax Losses for each Fiscal
Year of the Partnership at the end of such Fiscal Year, or more frequently as
required by Applicable Law or upon the Transfer of Units, for income tax
purposes, and will allocate the Tax Income or Tax Losses, and any other relevant
amounts for the purposes of the Income Tax Act among the Partners in a manner
consistent with the distribution provisions set out in Section 8.1.
Notwithstanding the foregoing, the General Partner shall make such elections and
take such actions as are allowable and necessary to avoid the recognition or
allocation of Tax Losses.

8.5
Tax Returns

The General Partner will prepare and file, or cause to be prepared and filed,
all tax returns and related information for the Partnership and the Project
Partnership and will pay out all taxes and other governmental charges due to be
paid from time to time to the applicable Governmental Agency. The General
Partner will provide to each Partner for review the annual partnership tax
returns of the Partnership and the Project Partnership thirty (30) days prior to
the filing due date set by the applicable Governmental Agency. Such Partners
will then have fifteen (15) days to review and comment on such Partnership and
Project Partnership tax returns from receipt thereof in accordance herewith. GST
returns prepared by the General Partner or the Project General Partner will not
be subject to review by the Partners prior to the filing thereof with the
applicable Governmental Agency, however, GST returns that have already been
filed by the General Partner or the Project General Partner will be provided to
any Partner for review upon reasonable request by such Partner. The Manager, on
behalf of the Project General Partner and the Project Partnership, may engage
the PAA Provider who will assist it for the performance of the obligations set
forth in this Section 8.5.
The General Partner will prepare and timely file a United States Department of
the Treasury Form 1065 - U.S. Return of Partnership Income for any year in which
a Partner transfers a Partnership interest or in which the Partnership
distributes property of the Partnership to any Partner. Such Form 1065 shall
include an election under Internal Revenue Code Section 754 to adjust the basis
of Partnership assets for U.S. tax purposes.

8.6
Fiscal Year

The fiscal year of the Partnership (the “Fiscal Year”) will commence on January
1 and end on December 31 of each year, or on such other date as will be
determined by the General Partner from time to time; except that (i) the initial
Fiscal Year of the Partnership commenced on the date the Partnership Declaration
was filed and the final Fiscal Year of the Partnership will end on the date of
dissolution or other termination of the Partnership; and (ii) the Fiscal Year
shall otherwise always be the same fiscal year as the Project Partnership.

ARTICLE 9    
BOOKS AND RECORDS AND AUDITOR

9.1
Books and Records

(1)
The General Partner will maintain the partnership records of the Partnership and
the Project Partnership at the principal office of the General Partner in Canada
and will make available such books and records in a form that will enable the
Limited Partners to access such books and records in Toronto, Ontario, during
normal business hours and through remote electronic access.

(2)
The General Partner will cause to be kept appropriate books and records
(financial or otherwise) with respect to the Business and the Project Business.
Any books and records by or on behalf of the Partnership and the Project
Partnership in the normal course of business, including books of account and
records of the proceedings of the Partnership and the Project Partnership, may
be kept on, or be in the form of computer disk, hard disk, magnetic tape, or any
other information storage device, provided that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Partnership and the Project Partnership will be
maintained, for financial reporting purposes, on an accrual basis in accordance
with GAAP. The foregoing books and records will be maintained after the
dissolution of the Partnership and the Project Partnership for the time periods
required by the laws of Canada at the principal office of the General Partner in
Canada. Such books and records will be made available to the Limited Partners in
a form that will enable such Persons to access them in Toronto, Ontario, during
normal business hours and through remote electronic access.

(3)
The Manager, on behalf of the Project General Partner and the Project
Partnership, may engage the PAA Provider who will assist, as necessary, with the
performance of the obligations set forth in this Section 9.1.


9.2
Access to Information

(1)
Each Limited Partner and its Representatives and auditors, will have access,
during normal business hours, to all books and records of, and information
concerning, the Business and the Project Business and all financial and other
reports received by the Partnership in respect of the Business and the Project
Partnership in respects of the Project Business.

(2)
Upon the request of a Limited Partner made to the General Partner or the
Manager, Representatives and auditors of such Limited Partner will, subject to
such Representatives and auditors agreeing to comply with confidentiality
restrictions, be provided with an opportunity to meet during normal business
hours, with the Auditor and other Persons who are familiar with the affairs of
the Partnership and the Project Partnership.

(3)
Each Limited Partner will bear its own costs for access to, and any audit or
review by its Representatives and auditors referred to in this Section 9.2,
including any costs associated with making photocopies of documents.


9.3
Selection of Auditor and Reporting

(1)
The General Partner will retain internationally recognized accountants as may be
approved by the Partners as the Auditors, to conduct an audit of the books and
records of the Partnership and the Project Partnership, as may be required
pursuant to this Agreement, in accordance with GAAP and the terms of this
Agreement.

(2)
The General Partner will prepare the Financial Statements and will retain the
Auditors to audit such Financial Statements (to the extent required hereby) in
accordance with GAAP and the terms of this Agreement.

(3)
The General Partner will prepare and deliver to each of the Limited Partners
within one hundred and twenty (120) days of the end of each Fiscal Year, annual
financial statements in respect of the Partnership and the Project Partnership
(the “Annual Financial Statements”), which shall be audited and prepared in
accordance with GAAP, to the extent required by the Project Financing. If the
Annual Financial Statements are not required to be audited pursuant to the terms
of the Project Financing, then PSP shall have the right to request an audit of
the Partnership and the Project Partnership, in which case the General Partner
shall use commercially reasonable efforts to produce audited Annual Financial
Statements, to be prepared (at PSP’s sole cost and expense) in an expeditious
manner.

(4)
The General Partner will prepare and deliver to each of the Limited Partners
within sixty (60) days after the end of each quarter of each Fiscal Year
(including the final quarter of each Fiscal Year), a reasonably detailed report
summarizing the status of the activities of the Partnership and the Project
Partnership as at the end of the applicable quarter, financial and operational
results data and reforecasting (if applicable) and a distribution forecast
(including calculations of debt services coverage ratio and forecasted
distributions to partners, which will include the unaudited unconsolidated
quarterly financial statements of the Partnership and the Project Partnership
for the quarter then ended (which do not include footnotes), including a balance
sheet, a statement of income (profit and loss) and a statement of Partners’
capital and a related statement of changes in cash flow for such quarter (all of
which will contain comparisons to the prior year) and will contain notes
explaining material balances set out in the balance sheet and income statements
and which specify the accounting standard used (the “Quarterly Financial
Statements”).

(5)
The General Partner will deliver to each Limited Partner, on a quarterly basis
together with the Quarterly Financial Statements, a reasonably detailed
operating report regarding the Business and the Project Business, including
summary environmental, health and safety information, as applicable.

(6)
In addition to any report required under this Agreement or pursuant to
Applicable Law, the General Partner will prepare or cause to be prepared and
delivered to each of the Partners such other quarterly and annual reports in
respect of the financial condition of the Partnership and the Project
Partnership, distributions made by the Partnership and the Project Partnership
as may be reasonably required by any of the Partners at any time and from time
to time.

(7)
PSP shall be entitled (at its sole cost and expense) to have auditors engaged by
PSP review, subject to such auditors agreeing to comply with customary
confidentiality restrictions, any financial statements prepared in respect of
the Partnership and the Project Partnership and all books and records and
working papers related thereto; provided that any such reviews shall be
scheduled upon reasonable advance notice by PSP and shall occur during normal
business hours and shall be conducted in a manner not to unreasonably interfere
with the business and operations of the Partnership, the General Partner or PEGI
and its Affiliates. Where the right to conduct any such review are subject to
obligations of PEGI (or its Affiliates), the General Partner or the Partnership
to, or limitations imposed by, any joint venture partners or contractual
counterparties of the Partnership, the foregoing review rights of PSP will be
subject to all such limitations and to full compliance by PEGI, the Partnership
and PSP of all such obligations.


9.4
Accounting Principles

All calculations, reports, Financial Statements and projections required to be
made or prepared hereunder will be made or prepared in accordance with GAAP.

9.5
General Partner Obligations; Books and Records and Auditor

Notwithstanding anything to the contrary in this Article 9, the General
Partner’s obligations under this Article 9 are subject to Section 4.17.

ARTICLE 10    
PARTNERSHIP MEETINGS

10.1
Partnership Meetings

(1)
The General Partner may at any time and shall, upon the written request of
Limited Partners holding an aggregate Unit Interest of at least 25% requesting a
meeting and stating the purpose for which the meeting is to be held, call a
meeting of Limited Partners. If the General Partner fails or neglects to call
such a meeting within five (5) days after receipt of the written request, any
Limited Partner who was a party to the request may call the meeting of Limited
Partners. For the avoidance of doubt, the Limited Partners shall only be
entitled to approve or veto matters presented by the General Partner other than
the matters referred to in Sections 4.10 and 13.3. Meetings of Limited Partners
are to be held at such place in Toronto, Ontario or other city as the General
Partner may designate or, in the event of a meeting called by Limited Partners
in the aforesaid circumstances, at such place in Toronto, Ontario as the said
Limited Partners may designate.

(2)
Notice of any Limited Partners’ meeting shall be given to each Limited Partner
and to the General Partner (unless such Partner waives in writing its right to
receive such notice, which waiver may be made at any time before or after such
Partners’ meeting). The notice shall be mailed by prepaid post at least ten (10)
Business Days and not more than thirty (30) days prior to the meeting and shall
specify the time and place of the meeting and, in reasonable detail, the nature
of all business to be transacted. Notice for adjourned meetings shall be mailed
in accordance with the provisions of notice contained in Section 15.11, except
that it need not specify the nature of the business to be transacted. Accidental
failure to give notice to any Partner shall not invalidate a meeting or
proceeding thereat.

(3)
The Chairman of all meetings will be chosen by the General Partner.

(4)
Two or more Limited Partners attending in person or represented by proxy holding
an aggregate Unit Interest of at least 50.1% shall constitute a quorum at any
meeting of the Partners. If a quorum is not present for a meeting of Partners
within 30 minutes after the time fixed for holding the meeting, the meeting, if
convened pursuant to a written request of Limited Partners, will be cancelled,
but otherwise will be adjourned to such date not less than five or more than
twenty-one (21) days after the original date for the meeting as is determined by
the General Partner at a time and location determined by the General Partner.
The Limited Partners present at any such reconvened meeting shall constitute a
quorum.

(5)
Each Unit shall entitle the holder to one vote.

(6)
The Chairman shall not have a casting vote. Every question submitted to a
meeting shall be decided by a show of hands unless a poll is demanded by a
Partner or the Chairman before the question is put or after the results of the
show of hands has been announced and before the meeting proceeds to the next
item of business, in which case a poll shall be taken.

(7)
At any meeting of Partners, any Limited Partner is entitled to vote by proxy in
a form acceptable to the General Partner, provided the proxy shall have been
received by the General Partner for verification prior to the meeting. Any
individual may be appointed as proxy and every instrument of proxy shall be
considered valid unless it is dated more than one year before the date of the
meeting or is challenged by a Partner or holder of another proxy prior to or at
the time of its exercise. The Chairman shall determine the validity of any
challenged instrument of proxy.

(8)
Minutes and proceedings of every meeting of the Partners shall be made and
recorded by the General Partner. Minutes, when signed by the Chairman of the
meeting, shall be prima facie evidence of the matters therein stated. Until the
contrary is proved, every meeting in respect of which minutes have been made
shall be taken to have been duly held and convened and all proceedings referred
to in the minutes shall be deemed to have been duly passed or not to have been
passed, as the case may be.


ARTICLE 11    
GENERAL SALE PROVISIONS

11.1
Warranties of Seller

Subject to the applicable limitations set forth in Article 7, each Partner shall
do all such acts or things, including the execution of any Unit transfers, that
may be necessary to effect the transfer of any Units to another Partner or a
Third Party pursuant to this Section 11.1.
Each Transfer of Units between a seller and a buyer will, unless the seller and
the buyer otherwise agree, be closed at the offices of the solicitors of the
General Partner at 10:00 a.m. on the closing date specified in accordance with
this Agreement.

11.2
Closing Conditions

At the time of closing of any Transfer of any Units between a seller and a buyer
under this Agreement, the seller will table:
(a)
a certificate or certificates representing the Units being Transferred by the
seller, duly endorsed in blank for transfer or accompanied by a duly executed
stock power of transfer in appropriate form;

(b)
a release of any Encumbrances on the Units being Transferred; and

(c)
a certificate of the seller stating that the seller is not a non-resident of
Canada for the purposes of the Income Tax Act or is, if the seller is a
partnership, a “Canadian partnership” for purposes of the Income Tax Act.


11.3
Payment

The buyer will pay for the Units being purchased pursuant to this Agreement by a
draft drawn on, or a cheque certified by, or a wire transfer initiated by a
Canadian or U.S. chartered bank or trust company.

11.4
Allocation of Purchase Price

Unless otherwise specified herein, on any Transfer of Units the allocation of
the purchase price for such Units will be to each Unit, equally per Unit.

11.5
Indebtedness between Seller and the Partnership

(1)
If, on the date of closing of any sale and purchase of all or any part of the
Units of a seller, the seller is indebted to the Partnership or any of its
Subsidiaries or has failed to return any property of the Partnership or any of
its Subsidiaries, then, unless the General Partner and the seller otherwise
agree in writing, the buyer will at the time of closing of such purchase and
sale pay to the General Partner the purchase price payable for the Units being
sold and the General Partner, acting reasonably, will apply such purchase price
to repayment of the indebtedness of the seller to the Partnership or any
Subsidiary, as the case may be, and, if applicable, retain an amount equivalent
to the fair value of the property of the Partnership or any Subsidiary, as the
case may be, as security for the return of such property. If the seller sells
all of its Units and the indebtedness of the seller to the Partnership or any
Subsidiary exceeds the purchase price for the Units being sold, then the seller
will at the time of closing pay the balance of such indebtedness to the General
Partner to retire such indebtedness. If the purchase price for the Units being
sold exceeds the indebtedness of the seller to the Partnership or any
Subsidiary, the General Partner will pay the balance to the seller at the time
of closing of such sale and purchase less, if applicable, such amount as it may
retain, acting reasonably, equivalent to the fair value of the property of the
Partnership or any Subsidiary, as the case may be, as security for the return of
such property.

(2)
If, on the date of closing of any sale and purchase of all of the Units of a
seller, the Partnership or any Subsidiary is indebted to the seller, the
Partnership or such Subsidiary will, at the time of closing, repay such
indebtedness at its face value plus accrued and unpaid interest, if any.

(3)
Notwithstanding anything else herein contained, if on the date of closing of any
sale and purchase of Units of a seller to a Third Party, a seller or its
Affiliates is indebted to such Third Party or its Affiliates pursuant to this
Agreement or for any other reason related to the Project, the Third Party shall
be entitled to deduct the amount of such indebtedness from the purchase price of
the Units in full satisfaction thereof.


11.6
Failure to Transfer Units

If any Limited Partner defaults in transferring Units pursuant to a Transfer
that is required pursuant to Article 7, and except as otherwise provided in
Section 7.7, the General Partner is authorized and directed to receive the
purchase money therefor from the buyer and thereupon to record the transfer of
Units, to enter the name of the buyer in the registers of the Partnership as the
holder of the Units purchased by the buyer from the seller, and cause to be
issued to the buyer Unit Certificates for such Units in the name of the buyer.
The General Partner will hold the purchase money received by it in trust on
behalf of the seller and will not commingle the purchase money with the General
Partner’s or the Partnership’s assets, except that any interest accruing thereon
will be for the account of the Partnership. The receipt by the General Partner
of the purchase money will be a good discharge to the buyer and, after the name
of the buyer has been entered in the registers of the Partnership as the holder
of the Units purchased by it, the purchase and sale will be deemed completed at
the price and on the terms and conditions contemplated herein and the buyer will
for all purposes own the Units purchased by it. Upon such registration, the
seller will cease to have any right to or in respect of the Units except the
right to receive, without interest, the purchase money received by the General
Partner upon surrender of any certificates that previously represented such
Units.

ARTICLE 12    
CONFIDENTIALITY

12.1
Confidentiality

(1)
Subject to the provisions of this ‎Section 12.1, each Partner shall, and shall
cause its Affiliates and its and their Representatives to, keep confidential all
information, documentation and records obtained from the Partnership, the
Project Partnership and their respective Affiliates and Representatives as well
as any information arising out of any Partner’s access to the books and records
of the Partnership or the Project Partnership (collectively, the “Confidential
Information”); provided that except as set forth in ‎Section 12.1(2), nothing
herein shall restrict or prohibit any Partner from disclosing Confidential
Information to its Representatives, in each case who first are instructed to
maintain Confidential Information confidential on substantially similar terms as
those contained in this ‎Section 12.1(1); provided, further, that such Partner
shall be liable for any breach of this ‎Section 12.1 by any such Person as if
such Partner had itself committed such breach. “Confidential Information” shall
not include: (1) public information or information in the public domain at the
time of its receipt by PSP or its Representatives; (2) information which becomes
public through no fault or act of PSP or its Representatives; or (3) information
received by PSP or its Affiliates in good faith from a third party lawfully in
possession of the information and not in breach of any confidentiality
obligations. PSP acknowledges that it is aware that (i) Confidential Information
and Competitively Sensitive Information (as defined below) contains material,
non-public information regarding the Partnership, the Project Partnership, their
respective Affiliates and PEGI and (ii) United States and Canadian securities
laws prohibit any persons who have material, non-public information from
purchasing or selling securities of a company using such information or from
communicating such information to any Person (including its Affiliates) under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell such securities in reliance upon such information. PSP
further confirms that it has in place internal information protection mechanisms
to prevent unauthorized use of the Confidential Information and Competitively
Sensitive Information.

(2)
“Competitively Sensitive Information” shall mean information regarding the
Partnership, the Project Partnership or their respective Affiliates that PEGI
determines that one or more Affiliates of PSP could reasonably be expected to
use to compete with PEGI. Notwithstanding anything to the contrary in this
Agreement (including Article 9), in no event shall PSP be entitled to receive
Competitively Sensitive Information, and PSP shall, and shall cause its
Affiliates to, maintain any Competitively Sensitive Information of which it or
any of their Representatives is or becomes aware in strict confidence; provided
that the General Partner, on behalf of the Partnership or the Project
Partnership, shall provide PSP with a commercially reasonable description of the
nature of any Competitively Sensitive Information that would otherwise have been
provided to PSP but for this ‎Section 12.1(2) and shall use commercially
reasonable efforts to provide substitute disclosure to PSP that, to the greatest
extent practicable under the circumstances, will enable PSP to exercise its
rights under this Agreement, the Shareholder Agreement and the Manager
Shareholder Agreement in substantially the same manner as if PSP had full access
to such Competitively Sensitive Information and that is otherwise reasonably
satisfactory to PSP.

(3)
Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall prevent or restrict any Partner or any of its Affiliates from
disclosing, without the agreement of the Partnership, the Project Partnership or
their respective Affiliates, as applicable: (a) Confidential Information
required to be disclosed under any Applicable Law (including applicable
securities laws) or the rules of any securities exchange; (b) Confidential
Information required to be disclosed to its lenders or other creditors on a
confidential basis; provided that in no event shall this clause (b) permit the
disclosure of any Competitively Sensitive Information. Any Partner disclosing
Confidential Information, as applicable in accordance with this ‎Section 12.1
shall use reasonable efforts to (i) advise the Partnership and the Project
Partnership and the other Partners of the details of the required disclosure and
(ii) if permitted by Applicable Law, obtain the comments of the Partnership, the
Project Partnership and such other Partners on the wording of the proposed
disclosure prior to making such disclosure.

(4)
Notwithstanding anything to the contrary in this Agreement, in no event shall
PSP, any of its Affiliates, or any of their respective Representatives, share
any Confidential Information or Competitively Sensitive Information with any
portfolio companies or other investments of PSP (or any of their respective
Representatives other than employees of PSP who are acting in their capacity as
Representatives of PSP and do not use such information for any purpose other
than in furtherance of the transactions contemplated by this Agreement) and PSP
shall, and shall cause its Affiliates that receive Confidential Information or
Competitively Sensitive Information to, use customary information barriers to
ensure that no portfolio company or other investment of PSP or any of their
respective Representatives (other than employees of PSP who are acting in their
capacity as Representatives of PSP and do not use such information for any
purpose other than in furtherance of the transactions contemplated by this
Agreement) has access to any Confidential Information or Competitively Sensitive
Information.

(5)
This Agreement will not be construed as granting expressly or by implication
during its terms or thereafter any interest in or rights or license with respect
to any Confidential Information and Competitively Sensitive Information
disclosed pursuant to this Agreement or otherwise by or on behalf of the
Partnership, the Project Partnership or their respective Affiliates.

(6)
In the event of a breach of a Partner’s obligations under this Section 12.1, the
Partner must, as soon as practicable following discovery of the breach, give
written notice to the Partnership and the Project Partnership of the nature of
the breach. The Partner must immediately, and upon consultation with the
Partnership and the Project Partnership, take all necessary reasonable steps to
limit the extent of the breach.

(7)
Disclosure or use of Confidential Information and Competitively Sensitive
Information contrary to, or other breach of, this Agreement, or any other
failure to comply with the terms and conditions of this Agreement by a Partner,
will give rise to irreparable injury to the Partnership, the Project Partnership
and their respective Affiliates, inadequately compensable in damages. The
Partners acknowledge and agree that the Partnership, the Project Partnership and
their respective Affiliates, as applicable, may, in addition to any other remedy
and in conjunction with Section 15.16, enforce the performance of this Agreement
by way of injunction or specific performance upon application to a court of
competent jurisdiction without proof of actual damages (and without the
requirement of posting a bond or other security). The rights and remedies
provided in this Agreement are cumulative and are in addition to, and not in
substitution for, any other rights and remedies available at law or equity.

(8)
Notwithstanding the foregoing, and without limiting a Partner’s obligations
under this Agreement, each Partner also agrees to comply with all provisions
contained in the Project LPA which relate to obligations of confidentiality (or
any related obligations and covenants) in favour of the Project Partnership and
its Affiliates.


12.2
Public Announcements

Each Limited Partner shall, and shall cause its Affiliates, to consult with the
other Limited Partner and provide that other Limited Partner a reasonable
opportunity to comment before issuing any press release or making any other
public announcement regarding the other Limited Partner, provided that (i) in
the case of any disclosure required by Applicable Law or stock exchange rule,
such consultation and opportunity to comment shall only be required to the
extent reasonably practicable under the circumstances and (ii) no consultation
and opportunity to comment shall be required with respect to any disclosure that
is substantially similar to prior public disclosure made in compliance with the
terms of this Agreement.

12.3
Subsidiaries as Third Party Beneficiaries

The provisions of this Article 12 will enure to the benefit of the Partnership,
the Project Partnership and their respective Subsidiaries, if any,
notwithstanding that the Project Partnership and the foregoing Subsidiaries are
not parties hereto.

12.4
Survival

The provisions of this Article 12 will survive the termination of this Agreement
or dissolution of the Partnership.

ARTICLE 13    
TERM, TERMINATION AND DEFAULT

13.1
Term

The Partnership will continue until the Partnership is dissolved pursuant to
Section 13.2 or by operation of law, and the property of the Partnership has
been distributed as provided for herein.

13.2
Termination

The Partnership shall continue from the date hereof until it is dissolved upon
the first to occur of the following:
(a)
by a notice given by the General Partner to the Limited Partners not less than
fifteen (15) days prior to the effective date of dissolution;

(b)
the disposition of all or substantially all of the property of the Partnership;

(c)
the dissolution, bankruptcy or assignment for the benefit of creditors of the
General Partner (unless proper provision is made for the appointment of a
substitute general partner); or

(d)
the occurrence of any other event causing the dissolution of the Partnership
under the Act or other Applicable Law.

Subject where applicable to compliance with the provisions of the Act for the
renewal thereof, the Partnership shall not dissolve or terminate upon the death,
bankruptcy, assignment of property in trust for the benefit of creditors or
withdrawal of or attempted withdrawal by any Limited Partner, or the admission
of any additional or substituted limited partners.

13.3
Limited Return of Capital Contributions Upon Dissolution

Each Partner will look solely to the property of the Partnership for all
distributions and will have no recourse therefor, upon dissolution or otherwise,
against the property of any other Partner. Notwithstanding the dissolution of
the Partnership, the business of the Partnership and the affairs of the
Partners, as such, will continue to be governed by this Agreement until
termination of the Partnership, as provided for in this Agreement. Upon
dissolution of the Partnership, the General Partner, or, if there is no General
Partner, a liquidator (who may be a Partner) appointed by the written approval
of all of the Limited Partners, will liquidate the property of the Partnership
and apply and distribute the proceeds thereof as contemplated by this Agreement.

13.4
Distribution Upon Liquidation

(1)
The General Partner, or if there is none, the liquidator appointed pursuant to
Section 13.3, as the case may be, will cause the Partnership Declaration to be
cancelled and file a declaration of dissolution, together with any other
document necessary, desirable or useful in connection with the dissolution and
winding up of the Partnership pursuant to the Act.

(2)
The General Partner or liquidator, as applicable, will liquidate the property of
the Partnership as promptly as is consistent with obtaining the fair market
value thereof, and apply and distribute the proceeds thereof in the following
order:

(a)
first, to the payment of the debts and liabilities of the Partnership in
accordance with the Act and to the payment of liquidation expenses;

(b)
second, to the establishment of reasonable reserves for contingencies which the
General Partner or the liquidator, as the case may be, may consider necessary to
satisfy any obligations or liabilities of the Partnership (except to the extent
that the Partnership has put in place insurance policies to address such
obligations or liabilities);

(c)
third, to the payment of the balance of the distributions owing (if any) to the
Partners in accordance with Article 8; and

(d)
fourth, the balance, if any, to the Partners in accordance with their Unit
Interests immediately prior to the dissolution of the Partnership.

(3)
The General Partner or liquidator, as applicable, will thereafter send notices
of dissolution to all third parties that have dealings with the Partnership but
would not otherwise have been notified of the dissolution.

(4)
The General Partner or liquidator shall at the time of liquidation assess the
availability of insurance to reduce or eliminate the requirement for any
reserves for contingencies pursuant to Section 13.4(2)(b) on commercially
reasonable terms but, for certainty, the General Partner or liquidator shall
retain the discretion to determine whether to purchase such insurance if
available. If any of the reserves for the contingencies which the General
Partner or the liquidator, as the case may be, taken pursuant to Section
13.4(2)(b) have not been applied to satisfy any obligations or liabilities of
the Partnership within one year following the liquidation of the Partnership in
accordance with this Section 13.4, the amount of any such unapplied reserves
shall be distributed to the Partners in accordance with their Unit Interests
immediately prior to the dissolution of the Partnership.

(5)
This Section 13.4 shall survive the dissolution of the Partnership and the
termination of this Agreement.


ARTICLE 14    
REPRESENTATIONS AND WARRANTIES

14.1
General Partner Representations and Warranties

The General Partner hereby represents and warrants as follows, and acknowledges
and confirms that the other Partners are relying on such representations and
warranties in entering into this Agreement:
(a)
Qualification. It is a corporation duly incorporated under the laws of Ontario
and is validly subsisting under such laws and has the corporate power to enter
into and perform its obligations under this Agreement.

(b)
Authorization. The execution and delivery of and performance by it of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action on the
part of the General Partner.

(c)
Validity of Agreement. The execution and delivery of and performance by the
General Partner of this Agreement:

(i)
will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under, any of
the terms or provisions of its constating documents;

(ii)
will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under any
Contracts to which the General Partner is a party or pursuant to which any of
the General Partner’s assets may be affected; and

(iii)
will not result in the violation of any law.

(d)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the General Partner and constitutes a legal, valid and binding
agreement of the General Partner enforceable against it in accordance with its
terms, subject only to any limitation under Applicable Laws relating to (i)
bankruptcy, winding-up, insolvency, arrangement and other laws of general
application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies.

(e)
Residence. The General Partner is not a non-resident of Canada for the purposes
of the Income Tax Act and:

(i)
it is acting as a principal in respect of this Agreement;

(ii)
its interest in the Partnership is not a “tax shelter investment” as defined in
subsection 143.2 of the Income Tax Act;

(iii)
an interest in the General Partner is not a “tax shelter investment” as defined
in subsection 143.2 of the Income Tax Act;

(iv)
its interest in the Partnership does not cause or will not cause the Partnership
to be a “SIFT partnership” for purposes of the Income Tax Act; and

(v)
the Partnership is registered for GST and applicable sales tax purposes.

(f)
Registrations. It holds and will maintain the registrations necessary for the
conduct of its business and has and will continue to have all licences and
permits necessary to carry on its business as the General Partner of the
Partnership in all jurisdictions where the activities of the Partnership require
such licensing or other form of registration of the General Partner.


14.2
Representations and Warranties of the Limited Partners

Each Limited Partner hereby represents and warrants as follows, and acknowledges
and confirms that the other Partners are relying on such representations and
warranties in entering into this Agreement:
(a)
Qualification. It is a corporation, partnership or other legal entity, duly
incorporated or formed and existing under the laws of its jurisdiction of
incorporation or formation and has the corporate or other power to enter into
and perform its obligations under this Agreement.

(b)
Authorization. The execution and delivery of and performance by it of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Limited Partner.

(c)
Validity of Agreement. The execution and delivery of and performance by the
Limited Partner of this Agreement:

(i)
will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under, any of
the terms or provisions of its constating documents;

(ii)
will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under any
contracts or instruments to which the Limited Partner is a party or pursuant to
which any of the Limited Partner’s assets may be affected; and

(iii)
will not result in the violation of any law.

(d)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Limited Partner and constitutes a legal, valid and binding
agreement of each Limited Partner enforceable against it in accordance with its
terms, subject only to any limitation under Applicable Laws relating to (i)
bankruptcy, winding-up, insolvency, arrangement and other laws of general
application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies.

(e)
Residence. The Limited Partner is not a non-resident of Canada for the purposes
of the Income Tax Act or is, if a partnership, a “Canadian partnership” for the
purposes of the Income Tax Act and:

(i)
it is acting as a principal in respect of this Agreement;

(ii)
its interest in the Partnership is not a “tax shelter investment” as defined in
subsection 143.2. of the Income Tax Act;

(iii)
an interest in the General Partner is not a “tax shelter investment” as defined
in subsection 143.2. of the Income Tax Act;

(iv)
its interest in the Partnership does not cause or will not cause the Partnership
to be a “SIFT partnership” for purposes of the Income Tax Act; and

(v)
if the Limited Partner is a partnership, an interest in the Limited Partner is
not held, directly or indirectly through one or more other partnerships, by
another partnership where an interest in such other partnership is a “tax
shelter investment” as defined in subsection 143.2. of the Income Tax Act.


14.3
Survival

The representations, warranties and covenants of the Partners contained in this
Article 14 survive the execution and delivery of this Agreement and continue in
full force and effect with respect to each Partner until it ceases to be bound
by the provisions of this Agreement.

ARTICLE 15    
GENERAL

15.1
Limited Partner not a General Partner

If any provision of this Agreement has the effect of imposing upon any Limited
Partner any of the liabilities or obligations of a general partner under the
Act, such provision will be deemed to be of no force and effect and severed from
the remainder of this Agreement.

15.2
Agreement to be Bound

Each Person who becomes a Limited Partner must concurrently with becoming a
Limited Partner execute and deliver to the Partnership a counterpart copy of
this Agreement or a written agreement in form and substance satisfactory to the
Parties, agreeing to be bound by this Agreement, including making the
representations and warranties contained in Article 14.

15.3
Entire Agreement

This Agreement, together with the Shareholder Agreement, the Manager Shareholder
Agreement and the Management Agreement, constitute the entire agreement between
the Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written (including the Original Limited Partnership Agreement). There are no
conditions, representations, warranties or other agreements between the Parties
with respect to the subject matter hereof, whether oral or written, express or
implied, statutory or otherwise, except as specifically set out in this
Agreement, the Shareholder Agreement, the Manager Shareholder Agreement and the
Management Agreement. Any actions taken by the General Partner in its own
capacity or the General Partner in its capacity as the general partner of the
Partnership, including the entering into or the amendment, waiver or termination
of any Related Party Contract pursuant to Section 4.3, shall be subject to the
applicable provisions of the Shareholder Agreement, the Manager Shareholder
Agreement and the Management Agreement, and any action taken by the Manager in
violation of any provision of the Shareholder Agreement, the Manager Shareholder
Agreement or the Management Agreement shall be null and void ab initio.

15.4
Amendment

(1)
This Agreement may be amended at any time in writing by the General Partner
without prior notice to or consent from any Limited Partner if such amendment is
made to:

(a)
reflect a change that, in the sole discretion of the General Partner, is
reasonable and necessary or appropriate to qualify or continue the qualification
of the Partnership as a partnership in which the Limited Partners have limited
liability under Applicable Laws;

(b)
reflect a change that, in the sole discretion of the General Partner, is
reasonable, necessary or appropriate to enable the Partnership to take advantage
of, or not be detrimentally affected by, changes in any taxation laws;

(c)
remove any conflicts or other inconsistencies which may exist between any terms
of this Agreement and any provisions of any Applicable Law applicable to the
establishment or maintenance of the Partnership; or

(d)
ensure or continue compliance with Applicable Laws or requirements of any
Governmental Agency having jurisdiction over the Partnership.

(2)
The General Partner will notify the Limited Partners of any amendment to this
Agreement within a reasonable time following the effective date of the
amendment.

(3)
Amendments not contemplated in Section 15.4(1) above will only be made by a
written instrument signed by the General Partner and the Limited Partners.


15.5
Rights of Set-Off

Notwithstanding anything in this Agreement to the contrary, the Partnership and
the General Partner shall have the right to set off against any amount that
would otherwise have been paid to a Limited Partner hereunder, any amount owing
by the Limited Partner to the Partnership, including any amount owing as a
result of a breach by the Limited Partner of its obligations hereunder.

15.6
Waiver

A waiver of any default, breach or non-compliance under this Agreement is not
effective unless it is in writing and signed by the Party to be bound by the
waiver. No waiver will be inferred from or implied by any failure to act or
delay in acting by a Party in respect of any default, breach or non-compliance
or by anything done or omitted to be done by that Party. The waiver by a Party
of any default, breach or non-compliance under this Agreement will not operate
as a waiver of that Party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-compliance, whether of the same
or any other nature.

15.7
Governing Law

This Agreement will be construed in accordance with the laws of the Province of
Ontario and the federal laws of Canada applicable therein (without reference to
conflicts of law principles). Each of the Parties irrevocably attorns to the
jurisdiction of the courts of the Province of Ontario but nothing in this
Agreement will preclude any Party from bringing suit or taking other legal
action in any other jurisdiction.

15.8
Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of such
prohibition or unenforceability and will be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

15.9
Time of Essence

Time will be of the essence of this Agreement in all respects.

15.10
Further Assurances

Each Party will promptly do, execute and deliver or cause to be done, executed
and delivered all further acts, documents and things in connection with this
Agreement that any other Party may reasonably require for the purpose of giving
effect to this Agreement.

15.11
Notice

(1)
Any notice or other communication required or permitted to be given under this
Agreement will be in writing and will be effectively given and made if delivered
or sent by facsimile to the applicable address or facsimile number set out
below:

(i)
to Pattern:

c/o Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, CA 94111


Attention:    General Counsel

Facsimile:    415-362-7900
(ii)
to PSP:

Public Sector Pension Investment Board

1250 René-Lévesque Blvd. West

Suite 1400

Montreal, Québec H3B 5E9
Attention:    Managing Director, Infrastructure Investments
Email:        vertuousenergy@investpsp.ca and legalnotices@investpsp.ca
with a copy (which shall not constitute notice) to:
Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College

26th Floor

Montréal, Québec H3A 3N9
Attention:    Franziska Ruf

Email:        fruf@dwpv.com
(iii)
to the General Partner:

c/o Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, CA 94111


Attention:    General Counsel

Facsimile:    415-362-7900
(2)
Any notice or other communication so given will be deemed to have been given and
received on the day of delivery, if delivered, or on the day of faxing, if
faxed, provided that such day is a Business Day and such notice or other
communication is so delivered or faxed by 4:00 p.m. (local time at the place of
receipt) on such day. Otherwise, such notice or communication will be deemed to
have been given and received on the next following Business Day. Any such notice
or other communication given in any other manner will be deemed to have been
given and received only upon actual receipt. Without in any way limiting the
foregoing, each Party shall, to the extent possible, send a copy by e-mail of
each notice, request, demand or communication given in accordance with the
foregoing to each recipient thereof; provided that the sending of (or failure to
send) a copy of such notice, request, demand or communication by e-mail shall in
no way affect the validity of such notice, request, demand or communication or
the interpretation as to when such notice, request, demand or communication is
deemed to be received pursuant to this Section 15.11.

(3)
Any Party may from time to time change its address, contact name or facsimile
number under this Section 15.11 by notice to the other Parties given in the
manner provided by this Section 15.11.


15.12
Benefit/Binding

This Agreement will enure to the benefit of and be binding on the Parties and
their respective heirs, executors, administrators, successors and permitted
assigns.

15.13
Dispute Resolution Procedure

Except as otherwise provided for in Section 12.1(7) of this Agreement, if any
dispute, claim, question or differences arises out of or in relation to this
Agreement, or any breach hereof, (a “Dispute”) the Parties to this Agreement
shall each use commercially reasonable efforts to settle the Dispute prior to
resorting to commencing a proceeding in respect of such Dispute ( “Initial Good
Faith Discussions”). Notwithstanding the foregoing, if the Dispute is not
resolved within ten (10) days of commencing such Initial Good Faith Discussions,
the Parties shall refer such Dispute to their respective senior representatives,
who shall in turn use commercially reasonable efforts to settle the Dispute (the
“Escalated Good Faith Discussions”). If such Dispute remains unresolved
following the date that is ten (10) days following the commencement of the
Escalated Good Faith Discussions, any Party may, following delivery of written
notice to the other Party or Parties, as applicable, commence an action in
respect of such Dispute.

15.14
Assignment

No Party may assign or transfer, whether absolutely, by way of security or
otherwise, all or any part of its rights or obligations under this Agreement
unless approved by the General Partner and the Limited Partners, except where
such assignment or transfer is being made together with the Transfer of its
Units in accordance with this Agreement.

15.15
Legend on Certificates

All certificates representing Units will have a legend endorsed on them
substantially as follows:
“There are restrictions on the right to transfer the Units represented by this
certificate. In addition, such Units are subject to an Amended and Restated
Limited Partnership Agreement dated as of August 10, 2018 between Pattern Canada
Finance Company ULC, Vertuous Energy Canada Inc. and Pattern MSM GP Holdings
Inc., as amended from time to time, and may not be pledged, sold or otherwise
transferred except in accordance with the provisions thereof.”

15.16
Remedies

The Parties acknowledge and agree that all restrictions contained in this
Agreement are reasonable and valid and that all defences to the strict
enforcement of such restrictions are hereby waived, and that the rights,
privileges, restrictions and conditions set forth in this Agreement are special
and unique such that a breach of any such rights, privileges, restrictions or
conditions cannot adequately be compensated for by an award of damages.
Accordingly, any Party will be entitled to temporary and permanent injunctive
relief and to an order for specific performance against every other Party that
is in breach of this Agreement without having to prove damages. Any remedy this
Agreement sets forth or contemplates will be in addition to and not in
substitution for or dependent upon any other remedy.

15.17
Withholding

Anything to the contrary notwithstanding, all payments that the Partnership is
required to make under this Agreement to a Partner will be subject to
withholding of such amounts relating to income taxes, employment insurance
premiums, Canada pension plan contributions, workers’ compensation premiums,
other taxes and other amounts as the Partnership may reasonably determine it
must withhold pursuant to any Applicable Law. In lieu of withholding such
amounts, in whole or in part, the Partnership may, in its sole discretion,
accept other provision for payment of taxes as required by law, provided it is
satisfied that all requirements of law affecting its responsibilities to
withhold such amounts have been satisfied.

15.18
Expenses

Each Limited Partner will pay its own legal and other costs and expenses
incurred in connection with the negotiation and finalization of this Agreement.

15.19
Independent Advice

Each of the Limited Partners acknowledges that it has received or waived the
opportunity to receive independent legal and tax advice in connection with this
Agreement and with owning its respective Units.

15.20
Counterparts

This Agreement may be executed by facsimile or in portable document format (pdf)
and delivered electronically and in two or more counterparts, each of which will
be deemed an original and all of which will constitute one and the same
instrument.


Page 10



--------------------------------------------------------------------------------


Amended and Restated Limited Partnership Agreement MSM LP Holdings LP




15.21
Corporate Opportunities, Waiver of Fiduciary Duties, Etc.

To the maximum extent permitted by Applicable Law, no Limited Partner will have
any fiduciary duties to any other Partner of the Partnership, including as may
result from a conflict of interest between any of PEGI, Pattern, PSP and the
Partnership.
(remainder of page intentionally blank)






Page 11



--------------------------------------------------------------------------------








IN WITNESS WHEREOF this Agreement has been duly executed and delivered as of the
date first written above.
 
 
PATTERN MSM GP HOLDINGS INC.
Per:
/s/ Andrew Collingwood
 
Name: Andrew Collingwood
 
Title: Vice President



 
 
PATTERN CANADA FINANCE COMPANY ULC
Per:
/s/ Andrew Collingwood
 
Name: Andrew Collingwood
 
Title: Vice President



 
 
VERTUOUS ENERGY CANADA INC.
Per:
/s/ Jean Daigneault


 
Name: Jean Daigneault
 
Title: Authorized Signatory
 
 
 
 
 
 
 
/s/ Michael Larkin
 
 
 
Name: Michael Larkin
 
 
 
Title: Authorized Signatory
















--------------------------------------------------------------------------------






SCHEDULE “A”
CURRENT CAPITAL CONTRIBUTIONS AND CURRENT UNITS HELD BY THE PARTNERS


Partner
Capital Contributions
Number of Units
Percentage of Units
Pattern MSM GP Holdings Inc.
$21,999.98
21,999.98
0.02%
Pattern Canada Finance Company ULC
$56,088,943.40
56,088,943.40
50.99%
Vertuous Energy Canada Inc.
$53,888,945.62
53,888,945.62
48.99%



 





--------------------------------------------------------------------------------






SCHEDULE “B”
PROJECT AGREEMENTS
any lease or other type of agreement granting long-term real property tenure
rights that is material to the Project, taken as a whole;
ii.    applicable third-party partnership agreements (including agreements with
tax equity partners).
iii.    the engineering, procurement and construction agreement,
balance-of-plant construction contract or similar agreement and related
guarantee (but only to the extent adversely affecting the warranty provisions
thereof);
iv.    the turbine supply agreement or similar material equipment supply
agreement and related guarantee (but only to the extent adversely affecting the
warranty provisions thereof);
v.    the service and maintenance agreement or similar agreement entered into in
respect of the wind turbines or any other material equipment;
vi.    long-term power purchase agreement, long-term energy hedge agreement or
similar agreement entered into with any off-taker to purchase electricity or
other products from the Project Partnership;
vii.    the interconnection agreement;
viii.    agreements evidencing indebtedness of the types described in clause (h)
in Schedule “B” of the Shareholder Agreement;
ix.    any other Contract that affects the Operating Period to which the Project
General Partner on its own behalf or on behalf of the Project Partnership is a
party or by which such Person, or any of its assets is bound and that:
1.    limits the freedom of the Project General Partner, the Project Partnership
or any of their Subsidiaries to compete in any line of business or with any
Person or in any area or granting “most favored nation” or similar status, in a
manner that is material to the Project, taken as a whole;
2.    is with Pattern Energy Group LP or any of its Affiliates that is material
to the Project, taken as a whole; or
3.    the entry into or loss of which would result in a material adverse effect.
“Operating Period” means, in respect of the Project, the period commencing on
COD.







--------------------------------------------------------------------------------

- 2 -


SCHEDULE “C”
FORM OF UNIT CERTIFICATE
See attached.





